


115 HR 1369 IH: Indian Healthcare Improvement Act of 2017
U.S. House of Representatives
2017-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 1369
IN THE HOUSE OF REPRESENTATIVES

March 6, 2017
Mr. Cole introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, Ways and Means, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Indian Health Care Improvement Act to revise and extend that Act, and for other purposes.
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Indian Healthcare Improvement Act of 2017.  (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Indian Health Care Improvement Act reauthorization and amendments 
Sec. 101. Reauthorization. 
Sec. 102. Findings. 
Sec. 103. Declaration of national Indian health policy. 
Sec. 104. Definitions. 
Subtitle A—Indian health manpower 
Sec. 111. Community Health Aide Program. 
Sec. 112. Health professional chronic shortage demonstration programs. 
Sec. 113. Exemption from payment of certain fees. 
Subtitle B—Health services 
Sec. 121. Indian Health Care Improvement Fund. 
Sec. 122. Catastrophic Health Emergency Fund. 
Sec. 123. Diabetes prevention, treatment, and control. 
Sec. 124. Other authority for provision of services; shared services for long-term care. 
Sec. 125. Reimbursement from certain third parties of costs of health services. 
Sec. 126. Crediting of reimbursements. 
Sec. 127. Behavioral health training and community education programs. 
Sec. 128. Cancer screenings. 
Sec. 129. Patient travel costs. 
Sec. 130. Epidemiology centers. 
Sec. 131. Indian youth grant program. 
Sec. 132. American Indians Into Psychology Program. 
Sec. 133. Prevention, control, and elimination of communicable and infectious diseases. 
Sec. 134. Methods to increase clinician recruitment and retention issues. 
Sec. 135. Liability for payment. 
Sec. 136. Offices of Indian Men’s Health and Indian Women’s Health. 
Sec. 137. Contract health service administration and disbursement formula. 
Subtitle C—Health facilities 
Sec. 141. Health care facility priority system. 
Sec. 142. Priority of certain projects protected. 
Sec. 143. Indian health care delivery demonstration projects. 
Sec. 144. Tribal management of federally owned quarters. 
Sec. 145. Other funding, equipment, and supplies for facilities. 
Sec. 146. Indian country modular component facilities demonstration program. 
Sec. 147. Mobile health stations demonstration program. 
Subtitle D—Access to health services 
Sec. 151. Treatment of payments under Social Security Act health benefits programs. 
Sec. 152. Purchasing health care coverage. 
Sec. 153. Grants to and contracts with the Service, Indian tribes, tribal organizations, and urban Indian organizations to facilitate outreach, enrollment, and coverage of Indians under Social Security Act health benefit programs and other health benefits programs. 
Sec. 154. Sharing arrangements with Federal agencies. 
Sec. 155. Eligible Indian veteran services. 
Sec. 156. Nondiscrimination under Federal health care programs in qualifications for reimbursement for services. 
Sec. 157. Access to Federal insurance. 
Sec. 158. General exceptions. 
Sec. 159. Navajo Nation Medicaid Agency feasibility study. 
Subtitle E—Health services for urban Indians 
Sec. 161. Facilities renovation. 
Sec. 162. Treatment of certain demonstration projects. 
Sec. 163. Requirement to confer with urban Indian organizations. 
Sec. 164. Expanded program authority for urban Indian organizations. 
Sec. 165. Community health representatives. 
Sec. 166. Use of Federal Government facilities and sources of supply; health information technology. 
Subtitle F—Organizational improvements 
Sec. 171. Establishment of the Indian Health Service as an agency of the Public Health Service. 
Sec. 172. Office of Direct Service Tribes. 
Sec. 173. Nevada area office. 
Subtitle G—Behavioral health programs 
Sec. 181. Behavioral health programs. 
Subtitle H—Miscellaneous 
Sec. 191. Confidentiality of medical quality assurance records; qualified immunity for participants. 
Sec. 192. Limitation on use of funds appropraited to the Indian Health Service. 
Sec. 193. Arizona, North Dakota, and South Dakota as contract health service delivery areas; eligibility of California Indians. 
Sec. 194. Methods to increase access to professionals of certain corps. 
Sec. 195. Health services for ineligible persons. 
Sec. 196. Annual budget submission. 
Sec. 197. Prescription drug monitoring. 
Sec. 198. Tribal health program option for cost sharing. 
Sec. 199. Disease and injury prevention report. 
Sec. 200. Other GAO reports. 
Sec. 201. Traditional health care practices. 
Sec. 202. Director of HIV/AIDS Prevention and Treatment. 
Title II—Amendments to other Acts and miscellaneous provisions 
Sec. 201. Elimination of sunset for reimbursement for all Medicare part B services furnished by certain indian hospitals and clinics. 
Sec. 202. Including costs incurred by aids drug assistance programs and indian health service in providing prescription drugs toward the annual out-of-pocket threshold under part D. 
Sec. 203. Prohibition of use of Federal funds for abortion. 
Sec. 204. Reauthorization of Native Hawaiian health care programs. 
IIndian Health Care Improvement Act reauthorization and amendments 
101.Reauthorization 
(a)In generalSection 825 of the Indian Health Care Improvement Act (25 U.S.C. 1680o) is amended to read as follows:  825.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act for fiscal year 2017 and each fiscal year thereafter, to remain available until expended.. 
(b)RepealsThe following provisions of the Indian Health Care Improvement Act are repealed: (1)Section 123 (25 U.S.C. 1616p). 
(2)Paragraph (6) of section 209(m) (25 U.S.C. 1621h(m)).  (3)Subsection (g) of section 211 (25 U.S.C. 1621j). 
(4)Subsection (e) of section 216 (25 U.S.C. 1621o).  (5)Section 224 (25 U.S.C. 1621w). 
(6)Section 309 (25 U.S.C. 1638a).  (7)Section 407 (25 U.S.C. 1647). 
(8)Subsection (c) of section 512 (25 U.S.C. 1660b).  (9)Section 514 (25 U.S.C. 1660d). 
(10)Section 603 (25 U.S.C. 1663).  (11)Section 805 (25 U.S.C. 1675). 
(c)Conforming amendments 
(1)Section 204(c)(1) of the Indian Health Care Improvement Act (25 U.S.C. 1621c(c)(1)) is amended by striking through fiscal year 2000.  (2)Section 213 of the Indian Health Care Improvement Act (25 U.S.C. 1621l) is amended by striking (a) The Secretary and inserting The Secretary. 
(3)Section 310 of the Indian Health Care Improvement Act (25 U.S.C. 1638b) is amended by striking funds provided pursuant to the authorization contained in section 309 each place it appears and inserting funds made available to carry out this title.  102.FindingsSection 2 of the Indian Health Care Improvement Act (25 U.S.C. 1601) is amended— 
(1)by redesignating subsections (a), (b), (c), and (d) as paragraphs (1), (3), (4), and (5), respectively, and indenting the paragraphs appropriately; and  (2)by inserting after paragraph (1) (as so redesignated) the following: 
 
(2)A major national goal of the United States is to provide the resources, processes, and structure that will enable Indian tribes and tribal members to obtain the quantity and quality of health care services and opportunities that will eradicate the health disparities between Indians and the general population of the United States..  103.Declaration of national Indian health policySection 3 of the Indian Health Care Improvement Act (25 U.S.C. 1602) is amended to read as follows: 
 
3.Declaration of national Indian health policyCongress declares that it is the policy of this Nation, in fulfillment of its special trust responsibilities and legal obligations to Indians— (1)to ensure the highest possible health status for Indians and urban Indians and to provide all resources necessary to effect that policy; 
(2)to raise the health status of Indians and urban Indians to at least the levels set forth in the goals contained within the Healthy People 2010 initiative or successor objectives;  (3)to ensure maximum Indian participation in the direction of health care services so as to render the persons administering such services and the services themselves more responsive to the needs and desires of Indian communities; 
(4)to increase the proportion of all degrees in the health professions and allied and associated health professions awarded to Indians so that the proportion of Indian health professionals in each Service area is raised to at least the level of that of the general population;  (5)to require that all actions under this Act shall be carried out with active and meaningful consultation with Indian tribes and tribal organizations, and conference with urban Indian organizations, to implement this Act and the national policy of Indian self-determination; 
(6)to ensure that the United States and Indian tribes work in a government-to-government relationship to ensure quality health care for all tribal members; and  (7)to provide funding for programs and facilities operated by Indian tribes and tribal organizations in amounts that are not less than the amounts provided to programs and facilities operated directly by the Service.. 
104.DefinitionsSection 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603) is amended— (1)by striking the matter preceding subsection (a) and inserting In this Act:; 
(2)in each of subsections (c), (j), (k), and (l), by redesignating the paragraphs contained in the subsections as subparagraphs and indenting the subparagraphs appropriately;  (3)by redesignating subsections (a) through (q) as paragraphs (17), (18), (13), (14), (26), (28), (27), (29), (1), (20), (11), (7), (19), (10), (21), (8), and (9), respectively, indenting the paragraphs appropriately, and moving the paragraphs so as to appear in numerical order; 
(4)in each paragraph (as so redesignated), by inserting a heading the text of which is comprised of the term defined in the paragraph;  (5)by inserting The term after each paragraph heading; 
(6)by inserting after paragraph (1) (as redesignated by paragraph (3)) the following:  (2)Behavioral health (A)In generalThe term behavioral health means the blending of substance (alcohol, drugs, inhalants, and tobacco) abuse and mental health disorders prevention and treatment for the purpose of providing comprehensive services. 
(B)InclusionsThe term behavioral health includes the joint development of substance abuse and mental health treatment planning and coordinated case management using a multidisciplinary approach.  (3)California IndianThe term California Indian means any Indian who is eligible for health services provided by the Service pursuant to section 809. 
(4)Community collegeThe term community college means— (A)a tribal college or university; or 
(B)a junior or community college.  (5)Contract health serviceThe term contract health service means any health service that is— 
(A)delivered based on a referral by, or at the expense of, an Indian health program; and  (B)provided by a public or private medical provider or hospital that is not a provider or hospital of the Indian health program. 
(6)DepartmentThe term Department, unless otherwise designated, means the Department of Health and Human Services.;  (7)by striking paragraph (7) (as redesignated by paragraph (3)) and inserting the following: 
 
(7)Disease prevention 
(A)In generalThe term disease prevention means any activity for— (i)the reduction, limitation, and prevention of— 
(I)disease; and  (II)complications of disease; and 
(ii)the reduction of consequences of disease.  (B)InclusionsThe term disease prevention includes an activity for— 
(i)controlling— (I)the development of diabetes; 
(II)high blood pressure;  (III)infectious agents; 
(IV)injuries;  (V)occupational hazards and disabilities; 
(VI)sexually transmittable diseases; or  (VII)toxic agents; or 
(ii)providing— (I)fluoridation of water; or 
(II)immunizations.;  (8)by striking paragraph (9) (as redesignated by paragraph (3)) and inserting the following: 
 
(9)FASThe term fetal alcohol syndrome or FAS means a syndrome in which, with a history of maternal alcohol consumption during pregnancy, the following criteria are met: (A)Central nervous system involvement such as mental retardation, developmental delay, intellectual deficit, microencephaly, or neurologic abnormalities. 
(B)Craniofacial abnormalities with at least 2 of the following: microophthalmia, short palpebral fissures, poorly developed philtrum, thin upper lip, flat nasal bridge, and short upturned nose.  (C)Prenatal or postnatal growth delay.; 
(9)by striking paragraphs (11) and (12) (as redesignated by paragraph (3)) and inserting the following:  (11)Health promotionThe term health promotion means any activity for— 
(A)fostering social, economic, environmental, and personal factors conducive to health, including raising public awareness regarding health matters and enabling individuals to cope with health problems by increasing knowledge and providing valid information;  (B)encouraging adequate and appropriate diet, exercise, and sleep; 
(C)promoting education and work in accordance with physical and mental capacity;  (D)making available safe water and sanitary facilities; 
(E)improving the physical, economic, cultural, psychological, and social environment;  (F)promoting culturally competent care; and 
(G)providing adequate and appropriate programs, including programs for— (i)abuse prevention (mental and physical); 
(ii)community health;  (iii)community safety; 
(iv)consumer health education;  (v)diet and nutrition; 
(vi)immunization and other methods of prevention of communicable diseases, including HIV/AIDS;  (vii)environmental health; 
(viii)exercise and physical fitness;  (ix)avoidance of fetal alcohol spectrum disorders; 
(x)first aid and CPR education;  (xi)human growth and development; 
(xii)injury prevention and personal safety;  (xiii)behavioral health; 
(xiv)monitoring of disease indicators between health care provider visits through appropriate means, including Internet-based health care management systems;  (xv)personal health and wellness practices; 
(xvi)personal capacity building;  (xvii)prenatal, pregnancy, and infant care; 
(xviii)psychological well-being;  (xix)reproductive health and family planning; 
(xx)safe and adequate water;  (xxi)healthy work environments; 
(xxii)elimination, reduction, and prevention of contaminants that create unhealthy household conditions (including mold and other allergens);  (xxiii)stress control; 
(xxiv)substance abuse;  (xxv)sanitary facilities; 
(xxvi)sudden infant death syndrome prevention;  (xxvii)tobacco use cessation and reduction; 
(xxviii)violence prevention; and  (xxix)such other activities identified by the Service, a tribal health program, or an urban Indian organization to promote achievement of any of the objectives referred to in section 3(2). 
(12)Indian health programThe term Indian health program means— (A)any health program administered directly by the Service; 
(B)any tribal health program; and  (C)any Indian tribe or tribal organization to which the Secretary provides funding pursuant to section 23 of the Act of June 25, 1910 (25 U.S.C. 47) (commonly known as the Buy Indian Act).; 
(10)by inserting after paragraph (14) (as redesignated by paragraph (3)) the following:  (15)Junior or community collegeThe term junior or community college has the meaning given the term in section 312(e) of the Higher Education Act of 1965 (20 U.S.C. 1058(e)). 
(16)Reservation 
(A)In generalThe term reservation means a reservation, Pueblo, or colony of any Indian tribe.  (B)InclusionsThe term reservation includes— 
(i)former reservations in Oklahoma;  (ii)Indian allotments; and 
(iii)Alaska Native Regions established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).;  (11)by striking paragraph (20) (as redesignated by paragraph (3)) and inserting the following: 
 
(20)Service unitThe term Service unit means an administrative entity of the Service or a tribal health program through which services are provided, directly or by contract, to eligible Indians within a defined geographic area.;  (12)by inserting after paragraph (21) (as redesignated by paragraph (3)) the following: 
 
(22)TelehealthThe term telehealth has the meaning given the term in section 330K(a) of the Public Health Service Act (42 U.S.C. 254c–16(a)).  (23)TelemedicineThe term telemedicine means a telecommunications link to an end user through the use of eligible equipment that electronically links health professionals or patients and health professionals at separate sites in order to exchange health care information in audio, video, graphic, or other format for the purpose of providing improved health care services. 
(24)Tribal college or universityThe term tribal college or university has the meaning given the term in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)).  (25)Tribal health programThe term tribal health program means an Indian tribe or tribal organization that operates any health program, service, function, activity, or facility funded, in whole or part, by the Service through, or provided for in, a contract or compact with the Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).; and 
(13)by striking paragraph (26) (as redesignated by paragraph (3)) and inserting the following:  (26)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).. 
AIndian health manpower 
111.Community Health Aide ProgramSection 119 of the Indian Health Care Improvement Act (25 U.S.C. 1616l) is amended to read as follows:  119.Community Health Aide Program (a)General purposes of programPursuant to the Act of November 2, 1921 (25 U.S.C. 13) (commonly known as the Snyder Act), the Secretary, acting through the Service, shall develop and operate a Community Health Aide Program in the State of Alaska under which the Service— 
(1)provides for the training of Alaska Natives as health aides or community health practitioners;  (2)uses those aides or practitioners in the provision of health care, health promotion, and disease prevention services to Alaska Natives living in villages in rural Alaska; and 
(3)provides for the establishment of teleconferencing capacity in health clinics located in or near those villages for use by community health aides or community health practitioners.  (b)Specific program requirementsThe Secretary, acting through the Community Health Aide Program of the Service, shall— 
(1)using trainers accredited by the Program, provide a high standard of training to community health aides and community health practitioners to ensure that those aides and practitioners provide quality health care, health promotion, and disease prevention services to the villages served by the Program;  (2)in order to provide such training, develop a curriculum that— 
(A)combines education regarding the theory of health care with supervised practical experience in the provision of health care;  (B)provides instruction and practical experience in the provision of acute care, emergency care, health promotion, disease prevention, and the efficient and effective management of clinic pharmacies, supplies, equipment, and facilities; and 
(C)promotes the achievement of the health status objectives specified in section 3(2);  (3)establish and maintain a Community Health Aide Certification Board to certify as community health aides or community health practitioners individuals who have successfully completed the training described in paragraph (1) or can demonstrate equivalent experience; 
(4)develop and maintain a system that identifies the needs of community health aides and community health practitioners for continuing education in the provision of health care, including the areas described in paragraph (2)(B), and develop programs that meet the needs for such continuing education;  (5)develop and maintain a system that provides close supervision of community health aides and community health practitioners; 
(6)develop a system under which the work of community health aides and community health practitioners is reviewed and evaluated to ensure the provision of quality health care, health promotion, and disease prevention services; and  (7)ensure that— 
(A)pulpal therapy (not including pulpotomies on deciduous teeth) or extraction of adult teeth can be performed by a dental health aide therapist only after consultation with a licensed dentist who determines that the procedure is a medical emergency that cannot be resolved with palliative treatment; and  (B)dental health aide therapists are strictly prohibited from performing all other oral or jaw surgeries, subject to the condition that uncomplicated extractions shall not be considered oral surgery under this section. 
(c)Program review 
(1)Neutral panel 
(A)EstablishmentThe Secretary, acting through the Service, shall establish a neutral panel to carry out the study under paragraph (2).  (B)MembershipMembers of the neutral panel shall be appointed by the Secretary from among clinicians, economists, community practitioners, oral epidemiologists, and Alaska Natives. 
(2)Study 
(A)In generalThe neutral panel established under paragraph (1) shall conduct a study of the dental health aide therapist services provided by the Community Health Aide Program under this section to ensure that the quality of care provided through those services is adequate and appropriate.  (B)Parameters of studyThe Secretary, in consultation with interested parties, including professional dental organizations, shall develop the parameters of the study. 
(C)InclusionsThe study shall include a determination by the neutral panel with respect to— (i)the ability of the dental health aide therapist services under this section to address the dental care needs of Alaska Natives; 
(ii)the quality of care provided through those services, including any training, improvement, or additional oversight required to improve the quality of care; and  (iii)whether safer and less costly alternatives to the dental health aide therapist services exist. 
(D)ConsultationIn carrying out the study under this paragraph, the neutral panel shall consult with Alaska tribal organizations with respect to the adequacy and accuracy of the study.  (3)ReportThe neutral panel shall submit to the Secretary, the Committee on Indian Affairs of the Senate, and the Committee on Natural Resources of the House of Representatives a report describing the results of the study under paragraph (2), including a description of— 
(A)any determination of the neutral panel under paragraph (2)(C); and  (B)any comments received from Alaska tribal organizations under paragraph (2)(D). 
(d)Nationalization of Program 
(1)In generalExcept as provided in paragraph (2), the Secretary, acting through the Service, may establish a national Community Health Aide Program in accordance with the program under this section, as the Secretary determines to be appropriate.  (2)Requirement; exclusionSubject to paragraphs (3) and (4), in establishing a national program under paragraph (1), the Secretary— 
(A)shall not reduce the amounts provided for the Community Health Aide Program described in subsections (a) and (b); and  (B)shall exclude dental health aide therapist services from services covered under the program. 
(3)Election of Indian tribe or tribal organization 
(A)In generalSubparagraph (B) of paragraph (2) shall not apply in the case of an election made by an Indian tribe or tribal organization located in a State (other than Alaska) in which the use of dental health aide therapist services or midlevel dental health provider services is authorized under State law to supply such services in accordance with State law.  (B)Action by SecretaryOn an election by an Indian tribe or tribal organization under subparagraph (A), the Secretary, acting through the Service, shall facilitate implementation of the services elected. 
(4)VacanciesThe Secretary shall not fill any vacancy for a certified dentist in a program operated by the Service with a dental health aide therapist.  (e)Effect of sectionNothing in this section shall restrict the ability of the Service, an Indian tribe, or a tribal organization to participate in any program or to provide any service authorized by any other Federal law.. 
112.Health professional chronic shortage demonstration programsTitle I of the Indian Health Care Improvement Act (25 U.S.C. 1611 et seq.) (as amended by section 101(b)) is amended by adding at the end the following:  123.Health professional chronic shortage demonstration programs (a)Demonstration programsThe Secretary, acting through the Service, may fund demonstration programs for Indian health programs to address the chronic shortages of health professionals. 
(b)Purposes of programsThe purposes of demonstration programs under subsection (a) shall be— (1)to provide direct clinical and practical experience within an Indian health program to health profession students and residents from medical schools; 
(2)to improve the quality of health care for Indians by ensuring access to qualified health professionals;  (3)to provide academic and scholarly opportunities for health professionals serving Indians by identifying all academic and scholarly resources of the region; and 
(4)to provide training and support for alternative provider types, such as community health representatives, and community health aides.  (c)Advisory boardThe demonstration programs established pursuant to subsection (a) shall incorporate a program advisory board, which may be composed of representatives of tribal governments, Indian health programs, and Indian communities in the areas to be served by the demonstration programs.. 
113.Exemption from payment of certain feesTitle I of the Indian Health Care Improvement Act (25 U.S.C. 1611 et seq.) (as amended by section 112) is amended by adding at the end the following:  124.Exemption from payment of certain feesEmployees of a tribal health program or urban Indian organization shall be exempt from payment of licensing, registration, and any other fees imposed by a Federal agency to the same extent that officers of the commissioned corps of the Public Health Service and other employees of the Service are exempt from those fees.. 
BHealth services 
121.Indian Health Care Improvement FundSection 201 of the Indian Health Care Improvement Act (25 U.S.C. 1621) is amended to read as follows:  201.Indian Health Care Improvement Fund (a)Use of fundsThe Secretary, acting through the Service, is authorized to expend funds, directly or under the authority of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), which are appropriated under the authority of this section, for the purposes of— 
(1)eliminating the deficiencies in health status and health resources of all Indian tribes;  (2)eliminating backlogs in the provision of health care services to Indians; 
(3)meeting the health needs of Indians in an efficient and equitable manner, including the use of telehealth and telemedicine when appropriate;  (4)eliminating inequities in funding for both direct care and contract health service programs; and 
(5)augmenting the ability of the Service to meet the following health service responsibilities with respect to those Indian tribes with the highest levels of health status deficiencies and resource deficiencies: (A)Clinical care, including inpatient care, outpatient care (including audiology, clinical eye, and vision care), primary care, secondary and tertiary care, and long-term care. 
(B)Preventive health, including mammography and other cancer screening.  (C)Dental care. 
(D)Mental health, including community mental health services, inpatient mental health services, dormitory mental health services, therapeutic and residential treatment centers, and training of traditional health care practitioners.  (E)Emergency medical services. 
(F)Treatment and control of, and rehabilitative care related to, alcoholism and drug abuse (including fetal alcohol syndrome) among Indians.  (G)Injury prevention programs, including data collection and evaluation, demonstration projects, training, and capacity building. 
(H)Home health care.  (I)Community health representatives. 
(J)Maintenance and improvement.  (b)No offset or limitationAny funds appropriated under the authority of this section shall not be used to offset or limit any other appropriations made to the Service under this Act or the Act of November 2, 1921 (25 U.S.C. 13) (commonly known as the Snyder Act), or any other provision of law. 
(c)Allocation; use 
(1)In generalFunds appropriated under the authority of this section shall be allocated to Service units, Indian tribes, or tribal organizations. The funds allocated to each Indian tribe, tribal organization, or Service unit under this paragraph shall be used by the Indian tribe, tribal organization, or Service unit under this paragraph to improve the health status and reduce the resource deficiency of each Indian tribe served by such Service unit, Indian tribe, or tribal organization.  (2)Apportionment of allocated fundsThe apportionment of funds allocated to a Service unit, Indian tribe, or tribal organization under paragraph (1) among the health service responsibilities described in subsection (a)(5) shall be determined by the Service in consultation with, and with the active participation of, the affected Indian tribes and tribal organizations. 
(d)Provisions relating to health status and resource deficienciesFor the purposes of this section, the following definitions apply: (1)DefinitionThe term health status and resource deficiency means the extent to which— 
(A)the health status objectives set forth in sections 3(1) and 3(2) are not being achieved; and  (B)the Indian tribe or tribal organization does not have available to it the health resources it needs, taking into account the actual cost of providing health care services given local geographic, climatic, rural, or other circumstances. 
(2)Available resourcesThe health resources available to an Indian tribe or tribal organization include health resources provided by the Service as well as health resources used by the Indian tribe or tribal organization, including services and financing systems provided by any Federal programs, private insurance, and programs of State or local governments.  (3)Process for review of determinationsThe Secretary shall establish procedures which allow any Indian tribe or tribal organization to petition the Secretary for a review of any determination of the extent of the health status and resource deficiency of such Indian tribe or tribal organization. 
(e)Eligibility for fundsTribal health programs shall be eligible for funds appropriated under the authority of this section on an equal basis with programs that are administered directly by the Service.  (f)ReportBy no later than the date that is 3 years after the date of enactment of the Indian Healthcare Improvement Act of 2017, the Secretary shall submit to Congress the current health status and resource deficiency report of the Service for each Service unit, including newly recognized or acknowledged Indian tribes. Such report shall set out— 
(1)the methodology then in use by the Service for determining tribal health status and resource deficiencies, as well as the most recent application of that methodology;  (2)the extent of the health status and resource deficiency of each Indian tribe served by the Service or a tribal health program; 
(3)the amount of funds necessary to eliminate the health status and resource deficiencies of all Indian tribes served by the Service or a tribal health program; and  (4)an estimate of— 
(A)the amount of health service funds appropriated under the authority of this Act, or any other Act, including the amount of any funds transferred to the Service for the preceding fiscal year which is allocated to each Service unit, Indian tribe, or tribal organization;  (B)the number of Indians eligible for health services in each Service unit or Indian tribe or tribal organization; and 
(C)the number of Indians using the Service resources made available to each Service unit, Indian tribe or tribal organization, and, to the extent available, information on the waiting lists and number of Indians turned away for services due to lack of resources.  (g)Inclusion in base budgetFunds appropriated under this section for any fiscal year shall be included in the base budget of the Service for the purpose of determining appropriations under this section in subsequent fiscal years. 
(h)ClarificationNothing in this section is intended to diminish the primary responsibility of the Service to eliminate existing backlogs in unmet health care needs, nor are the provisions of this section intended to discourage the Service from undertaking additional efforts to achieve equity among Indian tribes and tribal organizations.  (i)Funding designationAny funds appropriated under the authority of this section shall be designated as the Indian Health Care Improvement Fund.. 
122.Catastrophic Health Emergency FundSection 202 of the Indian Health Care Improvement Act (25 U.S.C. 1621a) is amended to read as follows:  202.Catastrophic Health Emergency Fund (a)EstablishmentThere is established an Indian Catastrophic Health Emergency Fund (hereafter in this section referred to as the CHEF) consisting of— 
(1)the amounts deposited under subsection (f); and  (2)the amounts appropriated to CHEF under this section. 
(b)AdministrationCHEF shall be administered by the Secretary, acting through the headquarters of the Service, solely for the purpose of meeting the extraordinary medical costs associated with the treatment of victims of disasters or catastrophic illnesses who are within the responsibility of the Service.  (c)Conditions on use of fundNo part of CHEF or its administration shall be subject to contract or grant under any law, including the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), nor shall CHEF funds be allocated, apportioned, or delegated on an Area Office, Service Unit, or other similar basis. 
(d)RegulationsThe Secretary shall promulgate regulations consistent with the provisions of this section to— (1)establish a definition of disasters and catastrophic illnesses for which the cost of the treatment provided under contract would qualify for payment from CHEF; 
(2)provide that a Service Unit shall not be eligible for reimbursement for the cost of treatment from CHEF until its cost of treating any victim of such catastrophic illness or disaster has reached a certain threshold cost which the Secretary shall establish at— (A)the 2000 level of $19,000; and 
(B)for any subsequent year, not less than the threshold cost of the previous year increased by the percentage increase in the medical care expenditure category of the consumer price index for all urban consumers (United States city average) for the 12-month period ending with December of the previous year;  (3)establish a procedure for the reimbursement of the portion of the costs that exceeds such threshold cost incurred by— 
(A)Service Units; or  (B)whenever otherwise authorized by the Service, non-Service facilities or providers; 
(4)establish a procedure for payment from CHEF in cases in which the exigencies of the medical circumstances warrant treatment prior to the authorization of such treatment by the Service; and  (5)establish a procedure that will ensure that no payment shall be made from CHEF to any provider of treatment to the extent that such provider is eligible to receive payment for the treatment from any other Federal, State, local, or private source of reimbursement for which the patient is eligible. 
(e)No offset or limitationAmounts appropriated to CHEF under this section shall not be used to offset or limit appropriations made to the Service under the authority of the Act of November 2, 1921 (25 U.S.C. 13) (commonly known as the Snyder Act), or any other law.  (f)Deposit of reimbursement fundsThere shall be deposited into CHEF all reimbursements to which the Service is entitled from any Federal, State, local, or private source (including third party insurance) by reason of treatment rendered to any victim of a disaster or catastrophic illness the cost of which was paid from CHEF.. 
123.Diabetes prevention, treatment, and controlSection 204 of the Indian Health Care Improvement Act (25 U.S.C. 1621c) is amended to read as follows:  204.Diabetes prevention, treatment, and control (a)Determinations regarding diabetesThe Secretary, acting through the Service, and in consultation with Indian tribes and tribal organizations, shall determine— 
(1)by Indian tribe and by Service unit, the incidence of, and the types of complications resulting from, diabetes among Indians; and  (2)based on the determinations made pursuant to paragraph (1), the measures (including patient education and effective ongoing monitoring of disease indicators) each Service unit should take to reduce the incidence of, and prevent, treat, and control the complications resulting from, diabetes among Indian tribes within that Service unit. 
(b)Diabetes screeningTo the extent medically indicated and with informed consent, the Secretary shall screen each Indian who receives services from the Service for diabetes and for conditions which indicate a high risk that the individual will become diabetic and establish a cost-effective approach to ensure ongoing monitoring of disease indicators. Such screening and monitoring may be conducted by a tribal health program and may be conducted through appropriate Internet-based health care management programs.  (c)Diabetes projectsThe Secretary shall continue to maintain each model diabetes project in existence on the date of enactment of the Indian Healthcare Improvement Act of 2017, any such other diabetes programs operated by the Service or tribal health programs, and any additional diabetes projects, such as the Medical Vanguard program provided for in title IV of Public Law 108–87, as implemented to serve Indian tribes. tribal health programs shall receive recurring funding for the diabetes projects that they operate pursuant to this section, both at the date of enactment of the Indian Healthcare Improvement Act of 2017 and for projects which are added and funded thereafter. 
(d)Dialysis programsThe Secretary is authorized to provide, through the Service, Indian tribes, and tribal organizations, dialysis programs, including the purchase of dialysis equipment and the provision of necessary staffing.  (e)Other duties of the Secretary (1)In generalThe Secretary shall, to the extent funding is available— 
(A)in each area office, consult with Indian tribes and tribal organizations regarding programs for the prevention, treatment, and control of diabetes;  (B)establish in each area office a registry of patients with diabetes to track the incidence of diabetes and the complications from diabetes in that area; and 
(C)ensure that data collected in each area office regarding diabetes and related complications among Indians are disseminated to all other area offices, subject to applicable patient privacy laws.  (2)Diabetes control officers (A)In generalThe Secretary may establish and maintain in each area office a position of diabetes control officer to coordinate and manage any activity of that area office relating to the prevention, treatment, or control of diabetes to assist the Secretary in carrying out a program under this section or section 330C of the Public Health Service Act (42 U.S.C. 254c–3). 
(B)Certain activitiesAny activity carried out by a diabetes control officer under subparagraph (A) that is the subject of a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), and any funds made available to carry out such an activity, shall not be divisible for purposes of that Act..  124.Other authority for provision of services; shared services for long-term care (a)Other authority for provision of services (1)In generalSection 205 of the Indian Health Care Improvement Act (25 U.S.C. 1621d) is amended to read as follows: 
 
205.Other authority for provision of services 
(a)DefinitionsIn this section: (1)Assisted living serviceThe term assisted living service means any service provided by an assisted living facility (as defined in section 232(b) of the National Housing Act (12 U.S.C. 1715w(b))), except that such an assisted living facility— 
(A)shall not be required to obtain a license; but  (B)shall meet all applicable standards for licensure. 
(2)Home- and community-based serviceThe term home- and community-based service means 1 or more of the services specified in paragraphs (1) through (9) of section 1929(a) of the Social Security Act (42 U.S.C. 1396t(a)) (whether provided by the Service or by an Indian tribe or tribal organization pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)) that are or will be provided in accordance with applicable standards.  (3)Hospice careThe term hospice care means— 
(A)the items and services specified in subparagraphs (A) through (H) of section 1861(dd)(1) of the Social Security Act (42 U.S.C. 1395x(dd)(1)); and  (B)such other services as an Indian tribe or tribal organization determines are necessary and appropriate to provide in furtherance of that care. 
(4)Long-term care servicesThe term long-term care services has the meaning given the term qualified long-term care services in section 7702B(c) of the Internal Revenue Code of 1986.  (b)Funding authorizedThe Secretary, acting through the Service, Indian tribes, and tribal organizations, may provide funding under this Act to meet the objectives set forth in section 3 through health care-related services and programs not otherwise described in this Act for the following services: 
(1)Hospice care.  (2)Assisted living services. 
(3)Long-term care services.  (4)Home- and community-based services. 
(c)EligibilityThe following individuals shall be eligible to receive long-term care services under this section: (1)Individuals who are unable to perform a certain number of activities of daily living without assistance. 
(2)Individuals with a mental impairment, such as dementia, Alzheimer’s disease, or another disabling mental illness, who may be able to perform activities of daily living under supervision.  (3)Such other individuals as an applicable tribal health program determines to be appropriate. 
(d)Authorization of convenient care servicesThe Secretary, acting through the Service, Indian tribes, and tribal organizations, may also provide funding under this Act to meet the objectives set forth in section 3 for convenient care services programs pursuant to section 307(c)(2)(A)..  (2)RepealSection 821 of the Indian Health Care Improvement Act (25 U.S.C. 1680k) is repealed. 
(b)Shared services for long-Term careSection 822 of the Indian Health Care Improvement Act (25 U.S.C. 1680l) is amended to read as follows:  822.Shared services for long-term care (a)Long-Term care (1)In generalNotwithstanding any other provision of law, the Secretary, acting through the Service, is authorized to provide directly, or enter into contracts or compacts under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) with Indian tribes or tribal organizations for, the delivery of long-term care (including health care services associated with long-term care) provided in a facility to Indians. 
(2)InclusionsEach agreement under paragraph (1) shall provide for the sharing of staff or other services between the Service or a tribal health program and a long-term care or related facility owned and operated (directly or through a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)) by the Indian tribe or tribal organization.  (b)Contents of agreementsAn agreement entered into pursuant to subsection (a)— 
(1)may, at the request of the Indian tribe or tribal organization, delegate to the Indian tribe or tribal organization such powers of supervision and control over Service employees as the Secretary determines to be necessary to carry out the purposes of this section;  (2)shall provide that expenses (including salaries) relating to services that are shared between the Service and the tribal health program be allocated proportionately between the Service and the Indian tribe or tribal organization; and 
(3)may authorize the Indian tribe or tribal organization to construct, renovate, or expand a long-term care or other similar facility (including the construction of a facility attached to a Service facility).  (c)Minimum requirementAny nursing facility provided for under this section shall meet the requirements for nursing facilities under section 1919 of the Social Security Act (42 U.S.C. 1396r). 
(d)Other assistanceThe Secretary shall provide such technical and other assistance as may be necessary to enable applicants to comply with this section.  (e)Use of existing or underused facilitiesThe Secretary shall encourage the use of existing facilities that are underused, or allow the use of swing beds, for long-term or similar care.. 
125.Reimbursement from certain third parties of costs of health servicesSection 206 of the Indian Health Care Improvement Act (25 U.S.C. 1621e) is amended to read as follows:  206.Reimbursement from certain third parties of costs of health services (a)Right of recoveryExcept as provided in subsection (f), the United States, an Indian tribe, or tribal organization shall have the right to recover from an insurance company, health maintenance organization, employee benefit plan, third-party tortfeasor, or any other responsible or liable third party (including a political subdivision or local governmental entity of a State) the reasonable charges billed by the Secretary, an Indian tribe, or tribal organization in providing health services through the Service, an Indian tribe, or tribal organization, or, if higher, the highest amount the third party would pay for care and services furnished by providers other than governmental entities, to any individual to the same extent that such individual, or any nongovernmental provider of such services, would be eligible to receive damages, reimbursement, or indemnification for such charges or expenses if— 
(1)such services had been provided by a nongovernmental provider; and  (2)such individual had been required to pay such charges or expenses and did pay such charges or expenses. 
(b)Limitations on recoveries from StatesSubsection (a) shall provide a right of recovery against any State, only if the injury, illness, or disability for which health services were provided is covered under— (1)workers’ compensation laws; or 
(2)a no-fault automobile accident insurance plan or program.  (c)Nonapplicability of other lawsNo law of any State, or of any political subdivision of a State and no provision of any contract, insurance or health maintenance organization policy, employee benefit plan, self-insurance plan, managed care plan, or other health care plan or program entered into or renewed after the date of enactment of the Indian Health Care Amendments of 1988, shall prevent or hinder the right of recovery of the United States, an Indian tribe, or tribal organization under subsection (a). 
(d)No effect on private rights of actionNo action taken by the United States, an Indian tribe, or tribal organization to enforce the right of recovery provided under this section shall operate to deny to the injured person the recovery for that portion of the person’s damage not covered hereunder.  (e)Enforcement (1)In generalThe United States, an Indian tribe, or tribal organization may enforce the right of recovery provided under subsection (a) by— 
(A)intervening or joining in any civil action or proceeding brought— (i)by the individual for whom health services were provided by the Secretary, an Indian tribe, or tribal organization; or 
(ii)by any representative or heirs of such individual, or  (B)instituting a separate civil action, including a civil action for injunctive relief and other relief and including, with respect to a political subdivision or local governmental entity of a State, such an action against an official thereof. 
(2)NoticeAll reasonable efforts shall be made to provide notice of action instituted under paragraph (1)(B) to the individual to whom health services were provided, either before or during the pendency of such action.  (3)Recovery from tortfeasors (A)In generalIn any case in which an Indian tribe or tribal organization that is authorized or required under a compact or contract issued pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) to furnish or pay for health services to a person who is injured or suffers a disease on or after the date of enactment of the Indian Healthcare Improvement Act of 2017 under circumstances that establish grounds for a claim of liability against the tortfeasor with respect to the injury or disease, the Indian tribe or tribal organization shall have a right to recover from the tortfeasor (or an insurer of the tortfeasor) the reasonable value of the health services so furnished, paid for, or to be paid for, in accordance with the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), to the same extent and under the same circumstances as the United States may recover under that Act. 
(B)TreatmentThe right of an Indian tribe or tribal organization to recover under subparagraph (A) shall be independent of the rights of the injured or diseased person served by the Indian tribe or tribal organization.  (f)LimitationAbsent specific written authorization by the governing body of an Indian tribe for the period of such authorization (which may not be for a period of more than 1 year and which may be revoked at any time upon written notice by the governing body to the Service), the United States shall not have a right of recovery under this section if the injury, illness, or disability for which health services were provided is covered under a self-insurance plan funded by an Indian tribe, tribal organization, or urban Indian organization. Where such authorization is provided, the Service may receive and expend such amounts for the provision of additional health services consistent with such authorization. 
(g)Costs and attorney’s feesIn any action brought to enforce the provisions of this section, a prevailing plaintiff shall be awarded its reasonable attorney’s fees and costs of litigation.  (h)Nonapplicability of claims filing requirementsAn insurance company, health maintenance organization, self-insurance plan, managed care plan, or other health care plan or program (under the Social Security Act or otherwise) may not deny a claim for benefits submitted by the Service or by an Indian tribe or tribal organization based on the format in which the claim is submitted if such format complies with the format required for submission of claims under title XVIII of the Social Security Act or recognized under section 1175 of such Act. 
(i)Application to urban Indian organizationsThe previous provisions of this section shall apply to urban Indian organizations with respect to populations served by such Organizations in the same manner they apply to Indian tribes and tribal organizations with respect to populations served by such Indian tribes and tribal organizations.  (j)Statute of limitationsThe provisions of section 2415 of title 28, United States Code, shall apply to all actions commenced under this section, and the references therein to the United States are deemed to include Indian tribes, tribal organizations, and urban Indian organizations. 
(k)SavingsNothing in this section shall be construed to limit any right of recovery available to the United States, an Indian tribe, or tribal organization under the provisions of any applicable, Federal, State, or tribal law, including medical lien laws..  126.Crediting of reimbursementsSection 207 of the Indian Health Care Improvement Act (25 U.S.C. 1621f) is amended to read as follows: 
 
207.Crediting of reimbursements 
(a)Use of amounts 
(1)Retention by programExcept as provided in sections 202(a)(2) and 813, all reimbursements received or recovered under any of the programs described in paragraph (2), including under section 813, by reason of the provision of health services by the Service, by an Indian tribe or tribal organization, or by an urban Indian organization, shall be credited to the Service, such Indian tribe or tribal organization, or such urban Indian organization, respectively, and may be used as provided in section 401. In the case of such a service provided by or through a Service Unit, such amounts shall be credited to such unit and used for such purposes.  (2)Programs coveredThe programs referred to in paragraph (1) are the following: 
(A)Titles XVIII, XIX, and XXI of the Social Security Act.  (B)This Act, including section 813. 
(C)Public Law 87–693.  (D)Any other provision of law. 
(b)No offset of amountsThe Service may not offset or limit any amount obligated to any Service Unit or entity receiving funding from the Service because of the receipt of reimbursements under subsection (a)..  127.Behavioral health training and community education programsSection 209 of the Indian Health Care Improvement Act (25 U.S.C. 1621h) is amended by striking subsection (d) and inserting the following: 
 
(d)Behavioral health training and community education programs 
(1)Study; listThe Secretary, acting through the Service, and the Secretary of the Interior, in consultation with Indian tribes and tribal organizations, shall conduct a study and compile a list of the types of staff positions specified in paragraph (2) whose qualifications include, or should include, training in the identification, prevention, education, referral, or treatment of mental illness, or dysfunctional and self destructive behavior.  (2)PositionsThe positions referred to in paragraph (1) are— 
(A)staff positions within the Bureau of Indian Affairs, including existing positions, in the fields of— (i)elementary and secondary education; 
(ii)social services and family and child welfare;  (iii)law enforcement and judicial services; and 
(iv)alcohol and substance abuse;  (B)staff positions within the Service; and 
(C)staff positions similar to those identified in subparagraphs (A) and (B) established and maintained by Indian tribes and tribal organizations (without regard to the funding source).  (3)Training criteria (A)In generalThe appropriate Secretary shall provide training criteria appropriate to each type of position identified in paragraphs (2)(A) and (2)(B) and ensure that appropriate training has been, or shall be provided to any individual in any such position. With respect to any such individual in a position identified pursuant to paragraph (2)(C), the respective Secretaries shall provide appropriate training to, or provide funds to, an Indian tribe or tribal organization for training of appropriate individuals. In the case of positions funded under a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), the appropriate Secretary shall ensure that such training costs are included in the contract or compact, as the Secretary determines necessary. 
(B)Position specific training criteriaPosition specific training criteria shall be culturally relevant to Indians and Indian tribes and shall ensure that appropriate information regarding traditional health care practices is provided.  (4)Community education on mental illnessThe Service shall develop and implement, on request of an Indian tribe, tribal organization, or urban Indian organization, or assist the Indian tribe, tribal organization, or urban Indian organization to develop and implement, a program of community education on mental illness. In carrying out this paragraph, the Service shall, upon request of an Indian tribe, tribal organization, or urban Indian organization, provide technical assistance to the Indian tribe, tribal organization, or urban Indian organization to obtain and develop community educational materials on the identification, prevention, referral, and treatment of mental illness and dysfunctional and self-destructive behavior. 
(5)PlanNot later than 90 days after the date of enactment of the Indian Healthcare Improvement Act of 2017, the Secretary shall develop a plan under which the Service will increase the health care staff providing behavioral health services by at least 500 positions within 5 years after the date of enactment of that Act, with at least 200 of such positions devoted to child, adolescent, and family services. The plan developed under this paragraph shall be implemented under the Act of November 2, 1921 (25 U.S.C. 13) (commonly known as the Snyder Act)..  128.Cancer screeningsSection 212 of the Indian Health Care Improvement Act (25 U.S.C. 1621k) is amended by inserting and other cancer screenings before the period at the end. 
129.Patient travel costsSection 213 of the Indian Health Care Improvement Act (25 U.S.C. 1621l) is amended to read as follows:  213.Patient travel costs (a)Definition of qualified escortIn this section, the term qualified escort means— 
(1)an adult escort (including a parent, guardian, or other family member) who is required because of the physical or mental condition, or age, of the applicable patient;  (2)a health professional for the purpose of providing necessary medical care during travel by the applicable patient; or 
(3)other escorts, as the Secretary or applicable Indian Health Program determines to be appropriate.  (b)Provision of fundsThe Secretary, acting through the Service and Tribal Health Programs, is authorized to provide funds for the following patient travel costs, including qualified escorts, associated with receiving health care services provided (either through direct or contract care or through a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)) under this Act— 
(1)emergency air transportation and non-emergency air transportation where ground transportation is infeasible;  (2)transportation by private vehicle (where no other means of transportation is available), specially equipped vehicle, and ambulance; and 
(3)transportation by such other means as may be available and required when air or motor vehicle transportation is not available..  130.Epidemiology centersSection 214 of the Indian Health Care Improvement Act (25 U.S.C. 1621m) is amended to read as follows: 
 
214.Epidemiology centers 
(a)Establishment of centers 
(1)In generalThe Secretary shall establish an epidemiology center in each Service area to carry out the functions described in subsection (b).  (2)New centers (A)In generalSubject to subparagraph (B), any new center established after the date of enactment of the Indian Healthcare Improvement Act of 2017 may be operated under a grant authorized by subsection (d). 
(B)RequirementFunding provided in a grant described in subparagraph (A) shall not be divisible.  (3)Funds not divisibleAn epidemiology center established under this subsection shall be subject to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), but the funds for the center shall not be divisible. 
(b)Functions of centersIn consultation with and on the request of Indian tribes, tribal organizations, and urban Indian organizations, each Service area epidemiology center established under this section shall, with respect to the applicable Service area— (1)collect data relating to, and monitor progress made toward meeting, each of the health status objectives of the Service, the Indian tribes, tribal organizations, and urban Indian organizations in the Service area; 
(2)evaluate existing delivery systems, data systems, and other systems that impact the improvement of Indian health;  (3)assist Indian tribes, tribal organizations, and urban Indian organizations in identifying highest-priority health status objectives and the services needed to achieve those objectives, based on epidemiological data; 
(4)make recommendations for the targeting of services needed by the populations served;  (5)make recommendations to improve health care delivery systems for Indians and urban Indians; 
(6)provide requested technical assistance to Indian tribes, tribal organizations, and urban Indian organizations in the development of local health service priorities and incidence and prevalence rates of disease and other illness in the community; and  (7)provide disease surveillance and assist Indian tribes, tribal organizations, and urban Indian communities to promote public health. 
(c)Technical assistanceThe Director of the Centers for Disease Control and Prevention shall provide technical assistance to the centers in carrying out this section.  (d)Grants for studies (1)In generalThe Secretary may make grants to Indian tribes, tribal organizations, Indian organizations, and eligible intertribal consortia to conduct epidemiological studies of Indian communities. 
(2)Eligible intertribal consortiaAn intertribal consortium or Indian organization shall be eligible to receive a grant under this subsection if the intertribal consortium is— (A)incorporated for the primary purpose of improving Indian health; and 
(B)representative of the Indian tribes or urban Indian communities residing in the area in which the intertribal consortium is located.  (3)ApplicationsAn application for a grant under this subsection shall be submitted in such manner and at such time as the Secretary shall prescribe. 
(4)RequirementsAn applicant for a grant under this subsection shall— (A)demonstrate the technical, administrative, and financial expertise necessary to carry out the functions described in paragraph (5); 
(B)consult and cooperate with providers of related health and social services in order to avoid duplication of existing services; and  (C)demonstrate cooperation from Indian tribes or urban Indian organizations in the area to be served. 
(5)Use of fundsA grant provided under paragraph (1) may be used— (A)to carry out the functions described in subsection (b); 
(B)to provide information to, and consult with, tribal leaders, urban Indian community leaders, and related health staff regarding health care and health service management issues; and  (C)in collaboration with Indian tribes, tribal organizations, and urban Indian organizations, to provide to the Service information regarding ways to improve the health status of Indians. 
(e)Access to information 
(1)In generalAn epidemiology center operated by a grantee pursuant to a grant awarded under subsection (d) shall be treated as a public health authority (as defined in section 164.501 of title 45, Code of Federal Regulations (or a successor regulation)) for purposes of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 110 Stat. 1936).  (2)Access to informationThe Secretary shall grant to each epidemiology center described in paragraph (1) access to use of the data, data sets, monitoring systems, delivery systems, and other protected health information in the possession of the Secretary. 
(3)RequirementThe activities of an epidemiology center described in paragraph (1) shall be for the purposes of research and for preventing and controlling disease, injury, or disability (as those activities are described in section 164.512 of title 45, Code of Federal Regulations (or a successor regulation)), for purposes of the Health Insurance Portability and Accountability Act of 1996 (Public Law104–191; 110 Stat. 1936)..  131.Indian youth grant programSection 216(b)(2) of the Indian Health Care Improvement Act (25 U.S.C. 1621o(b)(2)) is amended by striking section 209(m) and inserting section 708(c). 
132.American Indians Into Psychology ProgramSection 217 of the Indian Health Care Improvement Act (25 U.S.C. 1621p) is amended to read as follows:  217.American Indians Into Psychology Program (a)Grants authorizedThe Secretary, acting through the Service, shall make grants of not more than $300,000 to each of 9 colleges and universities for the purpose of developing and maintaining Indian psychology career recruitment programs as a means of encouraging Indians to enter the behavioral health field. These programs shall be located at various locations throughout the country to maximize their availability to Indian students and new programs shall be established in different locations from time to time. 
(b)Quentin N. Burdick program grantThe Secretary shall provide a grant authorized under subsection (a) to develop and maintain a program at the University of North Dakota to be known as the Quentin N. Burdick American Indians Into Psychology Program. Such program shall, to the maximum extent feasible, coordinate with the Quentin N. Burdick Indian health programs authorized under section 117(b), the Quentin N. Burdick American Indians Into Nursing Program authorized under section 115(e), and existing university research and communications networks.  (c)RegulationsThe Secretary shall issue regulations pursuant to this Act for the competitive awarding of grants provided under this section. 
(d)Conditions of grantApplicants under this section shall agree to provide a program which, at a minimum— (1)provides outreach and recruitment for health professions to Indian communities including elementary, secondary, and accredited and accessible community colleges that will be served by the program; 
(2)incorporates a program advisory board comprised of representatives from the tribes and communities that will be served by the program;  (3)provides summer enrichment programs to expose Indian students to the various fields of psychology through research, clinical, and experimental activities; 
(4)provides stipends to undergraduate and graduate students to pursue a career in psychology;  (5)develops affiliation agreements with tribal colleges and universities, the Service, university affiliated programs, and other appropriate accredited and accessible entities to enhance the education of Indian students; 
(6)to the maximum extent feasible, uses existing university tutoring, counseling, and student support services; and  (7)to the maximum extent feasible, employs qualified Indians in the program. 
(e)Active duty service requirementThe active duty service obligation prescribed under section 338C of the Public Health Service Act (42 U.S.C. 254m) shall be met by each graduate who receives a stipend described in subsection (d)(4) that is funded under this section. Such obligation shall be met by service— (1)in an Indian health program; 
(2)in a program assisted under title V; or  (3)in the private practice of psychology if, as determined by the Secretary, in accordance with guidelines promulgated by the Secretary, such practice is situated in a physician or other health professional shortage area and addresses the health care needs of a substantial number of Indians. 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,700,000 for fiscal year 2017 and each fiscal year thereafter..  133.Prevention, control, and elimination of communicable and infectious diseasesSection 218 of the Indian Health Care Improvement Act (25 U.S.C. 1621q) is amended to read as follows: 
 
218.Prevention, control, and elimination of communicable and infectious diseases 
(a)Grants authorizedThe Secretary, acting through the Service, and after consultation with the Centers for Disease Control and Prevention, may make grants available to Indian tribes and tribal organizations for the following: (1)Projects for the prevention, control, and elimination of communicable and infectious diseases, including tuberculosis, hepatitis, HIV, respiratory syncytial virus, hanta virus, sexually transmitted diseases, and H. pylori. 
(2)Public information and education programs for the prevention, control, and elimination of communicable and infectious diseases.  (3)Education, training, and clinical skills improvement activities in the prevention, control, and elimination of communicable and infectious diseases for health professionals, including allied health professionals. 
(4)Demonstration projects for the screening, treatment, and prevention of hepatitis C virus (HCV).  (b)Application requiredThe Secretary may provide funding under subsection (a) only if an application or proposal for funding is submitted to the Secretary. 
(c)Coordination with health agenciesIndian tribes and tribal organizations receiving funding under this section are encouraged to coordinate their activities with the Centers for Disease Control and Prevention and State and local health agencies.  (d)Technical assistance; reportIn carrying out this section, the Secretary— 
(1)may, at the request of an Indian tribe or tribal organization, provide technical assistance; and  (2)shall prepare and submit a report to Congress biennially on the use of funds under this section and on the progress made toward the prevention, control, and elimination of communicable and infectious diseases among Indians and urban Indians.. 
134.Methods to increase clinician recruitment and retention issues 
(a)LicensingSection 221 of the Indian Health Care Improvement Act (25 U.S.C. 1621t) is amended to read as follows:  221.LicensingLicensed health professionals employed by a tribal health program shall be exempt, if licensed in any State, from the licensing requirements of the State in which the tribal health program performs the services described in the contract or compact of the tribal health program under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).. 
(b)Continuing education allowancesSection 106 of the Indian Health Care Improvement Act (25 U.S.C. 1615) is amended to read as follows:  106.Continuing education allowancesIn order to encourage scholarship and stipend recipients under sections 104, 105, and 115 and health professionals, including community health representatives and emergency medical technicians, to join or continue in an Indian health program and to provide services in the rural and remote areas in which a significant portion of Indians reside, the Secretary, acting through the Service, may— 
(1)provide programs or allowances to transition into an Indian health program, including licensing, board or certification examination assistance, and technical assistance in fulfilling service obligations under sections 104, 105, and 115; and  (2)provide programs or allowances to health professionals employed in an Indian health program to enable those professionals, for a period of time each year prescribed by regulation of the Secretary, to take leave of the duty stations of the professionals for professional consultation, management, leadership, and refresher training courses.. 
135.Liability for paymentSection 222 of the Indian Health Care Improvement Act (25 U.S.C. 1621u) is amended to read as follows:  222.Liability for payment (a)No patient liabilityA patient who receives contract health care services that are authorized by the Service shall not be liable for the payment of any charges or costs associated with the provision of such services. 
(b)NotificationThe Secretary shall notify a contract care provider and any patient who receives contract health care services authorized by the Service that such patient is not liable for the payment of any charges or costs associated with the provision of such services not later than 5 business days after receipt of a notification of a claim by a provider of contract care services.  (c)No recourseFollowing receipt of the notice provided under subsection (b), or, if a claim has been deemed accepted under section 220(b), the provider shall have no further recourse against the patient who received the services.. 
136.Offices of Indian Men’s Health and Indian Women’s HealthSection 223 of the Indian Health Care Improvement Act (25 U.S.C. 1621v) is amended— (1)by striking the section designation and heading and all that follows through oversee efforts of the Service to and inserting the following: 
 
223.Offices of Indian Men’s Health and Indian Women’s Health 
(a)Office of Indian Men’s Health 
(1)EstablishmentThe Secretary may establish within the Service an office, to be known as the Office of Indian Men’s Health.  (2)Director (A)In generalThe Office of Indian Men’s Health shall be headed by a director, to be appointed by the Secretary. 
(B)DutiesThe director shall coordinate and promote the health status of Indian men in the United States.  (3)ReportNot later than 2 years after the date of enactment of theIndian Healthcare Improvement Act of 2017, the Secretary, acting through the Service, shall submit to Congress a report describing— 
(A)any activity carried out by the director as of the date on which the report is prepared; and  (B)any finding of the director with respect to the health of Indian men. 
(b)Office of Indian Women’s HealthThe Secretary, acting through the Service, shall establish an office, to be known as the Office of Indian Women’s Health, to; and  (2)in subsection (b) (as so redesignated) by inserting (including urban Indian women) before of all ages. 
137.Contract health service administration and disbursement formulaTitle II of the Indian Health Care Improvement Act (25 U.S.C. 1621 et seq.) is amended by adding at the end the following:  226.Contract health service administration and disbursement formula (a)Submission of reportAs soon as practicable after the date of enactment of the Indian Healthcare Improvement Act of 2017, the Comptroller General of the United States shall submit to the Secretary, the Committee on Indian Affairs of the Senate, and the Committee on Natural Resources of the House of Representatives, and make available to each Indian tribe, a report describing the results of the study of the Comptroller General regarding the funding of the contract health service program (including historic funding levels and a recommendation of the funding level needed for the program) and the administration of the contract health service program (including the distribution of funds pursuant to the program), as requested by Congress in March 2009, or pursuant to section 830. 
(b)Consultation with tribesOn receipt of the report under subsection (a), the Secretary shall consult with Indian tribes regarding the contract health service program, including the distribution of funds pursuant to the program— (1)to determine whether the current distribution formula would require modification if the contract health service program were funded at the level recommended by the Comptroller General; 
(2)to identify any inequities in the current distribution formula under the current funding level or inequitable results for any Indian tribe under the funding level recommended by the Comptroller General;  (3)to identify any areas of program administration that may result in the inefficient or ineffective management of the program; and 
(4)to identify any other issues and recommendations to improve the administration of the contract health services program and correct any unfair results or funding disparities identified under paragraph (2).  (c)Subsequent action by SecretaryIf, after consultation with Indian tribes under subsection (b), the Secretary determines that any issue described in subsection (b)(2) exists, the Secretary may initiate procedures under subchapter III of chapter 5 of title 5, United States Code, to negotiate or promulgate regulations to establish a disbursement formula for the contract health service program funding.. 
CHealth facilities 
141.Health care facility priority systemSection 301 of the Indian Health Care Improvement Act (25 U.S.C. 1631) is amended— (1)by redesignating subsection (d) as subsection (h); and 
(2)by striking subsection (c) and inserting the following:  (c)Health care facility priority system (1)In general (A)Priority systemThe Secretary, acting through the Service, shall maintain a health care facility priority system, which— 
(i)shall be developed in consultation with Indian tribes and tribal organizations;  (ii)shall give Indian tribes’ needs the highest priority; 
(iii) 
(I)may include the lists required in paragraph (2)(B)(ii); and  (II)shall include the methodology required in paragraph (2)(B)(v); and 
(III)may include such health care facilities, and such renovation or expansion needs of any health care facility, as the Service may identify; and  (iv)shall provide an opportunity for the nomination of planning, design, and construction projects by the Service, Indian tribes, and tribal organizations for consideration under the priority system at least once every 3 years, or more frequently as the Secretary determines to be appropriate. 
(B)Needs of facilities under ISDEAA agreementsThe Secretary shall ensure that the planning, design, construction, renovation, and expansion needs of Service and non-Service facilities operated under contracts or compacts in accordance with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) are fully and equitably integrated into the health care facility priority system.  (C)Criteria for evaluating needsFor purposes of this subsection, the Secretary, in evaluating the needs of facilities operated under a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), shall use the criteria used by the Secretary in evaluating the needs of facilities operated directly by the Service. 
(D)Priority of certain projects protectedThe priority of any project established under the construction priority system in effect on the date of enactment of the Indian Healthcare Improvement Act of 2017 shall not be affected by any change in the construction priority system taking place after that date if the project— (i)was identified in the fiscal year 2008 Service budget justification as— 
(I)1 of the 10 top-priority inpatient projects;  (II)1 of the 10 top-priority outpatient projects; 
(III)1 of the 10 top-priority staff quarters developments; or  (IV)1 of the 10 top-priority Youth Regional Treatment Centers; 
(ii)had completed both Phase I and Phase II of the construction priority system in effect on the date of enactment of such Act; or  (iii)is not included in clause (i) or (ii) and is selected, as determined by the Secretary— 
(I)on the initiative of the Secretary; or  (II)pursuant to a request of an Indian tribe or tribal organization. 
(2)Report; contents 
(A)Initial comprehensive report 
(i)DefinitionsIn this subparagraph: (I)Facilities Appropriation Advisory BoardThe term Facilities Appropriation Advisory Board means the advisory board, comprised of 12 members representing Indian tribes and 2 members representing the Service, established at the discretion of the Director— 
(aa)to provide advice and recommendations for policies and procedures of the programs funded pursuant to facilities appropriations; and  (bb)to address other facilities issues. 
(II)Facilities Needs Assessment WorkgroupThe term Facilities Needs Assessment Workgroup means the workgroup established at the discretion of the Director— (aa)to review the health care facilities construction priority system; and 
(bb)to make recommendations to the Facilities Appropriation Advisory Board for revising the priority system.  (ii)Initial report (I)In generalNot later than 1 year after the date of enactment of the Indian Healthcare Improvement Act of 2017, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes the comprehensive, national, ranked list of all health care facilities needs for the Service, Indian tribes, and tribal organizations (including inpatient health care facilities, outpatient health care facilities, specialized health care facilities (such as for long-term care and alcohol and drug abuse treatment), wellness centers, and staff quarters, and the renovation and expansion needs, if any, of such facilities) developed by the Service, Indian tribes, and tribal organizations for the Facilities Needs Assessment Workgroup and the Facilities Appropriation Advisory Board. 
(II)InclusionsThe initial report shall include— (aa)the methodology and criteria used by the Service in determining the needs and establishing the ranking of the facilities needs; and 
(bb)such other information as the Secretary determines to be appropriate.  (iii)Updates of reportBeginning in calendar year 2017, the Secretary shall— 
(I)update the report under clause (ii) not less frequently that once every 5 years; and  (II)include the updated report in the appropriate annual report under subparagraph (B) for submission to Congress under section 801. 
(B)Annual reportsThe Secretary shall submit to the President, for inclusion in the report required to be transmitted to Congress under section 801, a report which sets forth the following: (i)A description of the health care facility priority system of the Service established under paragraph (1). 
(ii)Health care facilities lists, which may include— (I)the 10 top-priority inpatient health care facilities; 
(II)the 10 top-priority outpatient health care facilities;  (III)the 10 top-priority specialized health care facilities (such as long-term care and alcohol and drug abuse treatment); and 
(IV)the 10 top-priority staff quarters developments associated with health care facilities.  (iii)The justification for such order of priority. 
(iv)The projected cost of such projects.  (v)The methodology adopted by the Service in establishing priorities under its health care facility priority system. 
(3)Requirements for preparation of reportsIn preparing the report required under paragraph (2), the Secretary shall— (A)consult with and obtain information on all health care facilities needs from Indian tribes and tribal organizations; and 
(B)review the total unmet needs of all Indian tribes and tribal organizations for health care facilities (including staff quarters), including needs for renovation and expansion of existing facilities.  (d)Review of methodology used for health facilities construction priority system (1)In generalNot later than 1 year after the establishment of the priority system under subsection (c)(1)(A), the Comptroller General of the United States shall prepare and finalize a report reviewing the methodologies applied, and the processes followed, by the Service in making each assessment of needs for the list under subsection (c)(2)(A)(ii) and developing the priority system under subsection (c)(1), including a review of— 
(A)the recommendations of the Facilities Appropriation Advisory Board and the Facilities Needs Assessment Workgroup (as those terms are defined in subsection (c)(2)(A)(i)); and  (B)the relevant criteria used in ranking or prioritizing facilities other than hospitals or clinics. 
(2)Submission to CongressThe Comptroller General of the United States shall submit the report under paragraph (1) to— (A)the Committees on Indian Affairs and Appropriations of the Senate; 
(B)the Committees on Natural Resources and Appropriations of the House of Representatives; and  (C)the Secretary. 
(e)Funding conditionAll funds appropriated under the Act of November 2, 1921 (25 U.S.C. 13) (commonly known as the Snyder Act), for the planning, design, construction, or renovation of health facilities for the benefit of 1 or more Indian Tribes shall be subject to the provisions of section 102 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450f) or sections 504 and 505 of that Act (25 U.S.C. 458aaa–3, 458aaa–4).  (f)Development of innovative approachesThe Secretary shall consult and cooperate with Indian tribes and tribal organizations, and confer with urban Indian organizations, in developing innovative approaches to address all or part of the total unmet need for construction of health facilities, that may include— 
(1)the establishment of an area distribution fund in which a portion of health facility construction funding could be devoted to all Service areas;  (2)approaches provided for in other provisions of this title; and 
(3)other approaches, as the Secretary determines to be appropriate..  142.Priority of certain projects protectedSection 301 of the Indian Health Care Improvement Act (25 U.S.C. 1631) (as amended by section 141) is amended by adding at the end the following: 
 
(g)Priority of certain projects protectedThe priority of any project established under the construction priority system in effect on the date of enactment of this Indian Healthcare Improvement Act of 2017 shall not be affected by any change in the construction priority system taking place after that date if the project— (1)was identified in the fiscal year 2008 Service budget justification as— 
(A)1 of the 10 top-priority inpatient projects;  (B)1 of the 10 top-priority outpatient projects; 
(C)1 of the 10 top-priority staff quarters developments; or  (D)1 of the 10 top-priority Youth Regional Treatment Centers; 
(2)had completed both Phase I and Phase II of the construction priority system in effect on the date of enactment of such Act; or  (3)is not included in clause (i) or (ii) and is selected, as determined by the Secretary— 
(A)on the initiative of the Secretary; or  (B)pursuant to a request of an Indian tribe or tribal organization.. 
143.Indian health care delivery demonstration projectsSection 307 of the Indian Health Care Improvement Act (25 U.S.C. 1637) is amended to read as follows:  307.Indian health care delivery demonstration projects (a)Purpose and general authority (1)PurposeThe purpose of this section is to encourage the establishment of demonstration projects that meet the applicable criteria of this section to be carried out by the Secretary, acting through the Service, or Indian tribes or tribal organizations acting pursuant to contracts or compacts under the Indian Self Determination and Education Assistance Act (25 U.S.C. 450 et seq.)— 
(A)to test alternative means of delivering health care and services to Indians through facilities; or  (B)to use alternative or innovative methods or models of delivering health care services to Indians (including primary care services, contract health services, or any other program or service authorized by this Act) through convenient care services (as defined in subsection (c)), community health centers, or cooperative agreements or arrangements with other health care providers that share or coordinate the use of facilities, funding, or other resources, or otherwise coordinate or improve the coordination of activities of the Service, Indian tribes, or tribal organizations, with those of the other health care providers. 
(2)AuthorityThe Secretary, acting through the Service, is authorized to carry out, or to enter into contracts or compacts under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) with Indian tribes or tribal organizations to carry out, health care delivery demonstration projects that— (A)test alternative means of delivering health care and services to Indians through facilities; or 
(B)otherwise carry out the purposes of this section.  (b)Use of fundsThe Secretary, in approving projects pursuant to this section— 
(1)may authorize such contracts for the construction and renovation of hospitals, health centers, health stations, and other facilities to deliver health care services; and  (2)is authorized— 
(A)to waive any leasing prohibition;  (B)to permit use and carryover of funds appropriated for the provision of health care services under this Act (including for the purchase of health benefits coverage, as authorized by section 402(a)); 
(C)to permit the use of other available funds, including other Federal funds, funds from third-party collections in accordance with sections 206, 207, and 401, and non-Federal funds contributed by State or local governmental agencies or facilities or private health care providers pursuant to cooperative or other agreements with the Service, 1 or more Indian tribes, or tribal organizations;  (D)to permit the use of funds or property donated or otherwise provided from any source for project purposes; 
(E)to provide for the reversion of donated real or personal property to the donor; and  (F)to permit the use of Service funds to match other funds, including Federal funds. 
(c)Health care demonstration projects 
(1)Definition of convenient care serviceIn this subsection, the term convenient care service means any primary health care service, such as urgent care services, nonemergent care services, prevention services and screenings, and any service authorized by section 203 or 205(d), that is offered— (A)at an alternative setting; or 
(B)during hours other than regular working hours.  (2)General projects (A)CriteriaThe Secretary may approve under this section demonstration projects that meet the following criteria: 
(i)There is a need for a new facility or program, such as a program for convenient care services, or an improvement in, increased efficiency at, or reorientation of an existing facility or program.  (ii)A significant number of Indians, including Indians with low health status, will be served by the project. 
(iii)The project has the potential to deliver services in an efficient and effective manner.  (iv)The project is economically viable. 
(v)For projects carried out by an Indian tribe or tribal organization, the Indian tribe or tribal organization has the administrative and financial capability to administer the project.  (vi)The project is integrated with providers of related health or social services (including State and local health care agencies or other health care providers) and is coordinated with, and avoids duplication of, existing services in order to expand the availability of services. 
(B)PriorityIn approving demonstration projects under this paragraph, the Secretary shall give priority to demonstration projects, to the extent the projects meet the criteria described in subparagraph (A), located in any of the following Service units: (i)Cass Lake, Minnesota. 
(ii)Mescalero, New Mexico.  (iii)Owyhee and Elko, Nevada. 
(iv)Schurz, Nevada.  (v)Ft. Yuma, California. 
(3)Innovative health services delivery demonstration project 
(A)Application or requestOn receipt of an application or request from an Indian tribe, a consortium of Indian tribes, or a tribal organization within a Service area, the Secretary shall take into consideration alternative or innovated methods to deliver health care services within the Service area (or a portion of, or facility within, the Service area) as described in the application or request, including medical, dental, pharmaceutical, nursing, clinical laboratory, contract health services, convenient care services, community health centers, or any other health care services delivery models designed to improve access to, or efficiency or quality of, the health care, health promotion, or disease prevention services and programs under this Act.  (B)ApprovalIn addition to projects described in paragraph (2), in any fiscal year, the Secretary is authorized under this paragraph to approve not more than 10 applications for health care delivery demonstration projects that meet the criteria described in subparagraph (C). 
(C)CriteriaThe Secretary shall approve under subparagraph (B) demonstration projects that meet all of the following criteria: (i)The criteria set forth in paragraph (2)(A). 
(ii)There is a lack of access to health care services at existing health care facilities, which may be due to limited hours of operation at those facilities or other factors.  (iii)The project— 
(I)expands the availability of services; or  (II)reduces— 
(aa)the burden on Contract Health Services; or  (bb)the need for emergency room visits. 
(d)Technical assistanceOn receipt of an application or request from an Indian tribe, a consortium of Indian tribes, or a tribal organization, the Secretary shall provide such technical and other assistance as may be necessary to enable applicants to comply with this section, including information regarding the Service unit budget and available funding for carrying out the proposed demonstration project.  (e)Service to ineligible personsSubject to section 813, the authority to provide services to persons otherwise ineligible for the health care benefits of the Service, and the authority to extend hospital privileges in Service facilities to non-Service health practitioners as provided in section 813, may be included, subject to the terms of that section, in any demonstration project approved pursuant to this section. 
(f)Equitable treatmentFor purposes of subsection (c), the Secretary, in evaluating facilities operated under any contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), shall use the same criteria that the Secretary uses in evaluating facilities operated directly by the Service.  (g)Equitable integration of facilitiesThe Secretary shall ensure that the planning, design, construction, renovation, and expansion needs of Service and non-Service facilities that are the subject of a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) for health services are fully and equitably integrated into the implementation of the health care delivery demonstration projects under this section.. 
144.Tribal management of federally owned quartersTitle III of the Indian Health Care Improvement Act (as amended by section 101(b)) is amended by inserting after section 308 (25 U.S.C. 1638) the following:  309.Tribal management of federally owned quarters (a)Rental rates (1)EstablishmentNotwithstanding any other provision of law, a tribal health program that operates a hospital or other health facility and the federally owned quarters associated with such a facility pursuant to a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) may establish the rental rates charged to the occupants of those quarters, on providing notice to the Secretary. 
(2)ObjectivesIn establishing rental rates under this subsection, a tribal health program shall attempt— (A)to base the rental rates on the reasonable value of the quarters to the occupants of the quarters; and 
(B)to generate sufficient funds to prudently provide for the operation and maintenance of the quarters, and at the discretion of the tribal health program, to supply reserve funds for capital repairs and replacement of the quarters.  (3)Equitable fundingA federally owned quarters the rental rates for which are established by a tribal health program under this subsection shall remain eligible to receive improvement and repair funds to the same extent that all federally owned quarters used to house personnel in programs of the Service are eligible to receive those funds. 
(4)Notice of rate changeA tribal health program that establishes a rental rate under this subsection shall provide occupants of the federally owned quarters a notice of any change in the rental rate by not later than the date that is 60 days notice before the effective date of the change.  (5)Rates in AlaskaA rental rate established by a tribal health program under this section for a federally owned quarters in the State of Alaska may be based on the cost of comparable private rental housing in the nearest established community with a year-round population of 1,500 or more individuals. 
(b)Direct collection of rent 
(1)In generalNotwithstanding any other provision of law, and subject to paragraph (2), a tribal health program may collect rent directly from Federal employees who occupy federally owned quarters if the tribal health program submits to the Secretary and the employees a notice of the election of the tribal health program to collect rents directly from the employees.  (2)Action by employeesOn receipt of a notice described in paragraph (1)— 
(A)the affected Federal employees shall pay rent for occupancy of a federally owned quarters directly to the applicable tribal health program; and  (B)the Secretary shall not have the authority to collect rent from the employees through payroll deduction or otherwise. 
(3)Use of paymentsThe rent payments under this subsection— (A)shall be retained by the applicable tribal health program in a separate account, which shall be used by the tribal health program for the maintenance (including capital repairs and replacement) and operation of the quarters, as the tribal health program determines to be appropriate; and 
(B)shall not be made payable to, or otherwise be deposited with, the United States.  (4)Retrocession of authorityIf a tribal health program that elected to collect rent directly under paragraph (1) requests retrocession of the authority of the tribal health program to collect that rent, the retrocession shall take effect on the earlier of— 
(A)the first day of the month that begins not less than 180 days after the tribal health program submits the request; and  (B)such other date as may be mutually agreed on by the Secretary and the tribal health program.. 
145.Other funding, equipment, and supplies for facilitiesTitle III of the Indian Health Care Improvement Act (25 U.S.C. 1631 et seq.) is amended by adding at the end the following:  311.Other funding, equipment, and supplies for facilities (a)Authorization (1)Authority to transfer fundsThe head of any Federal agency to which funds, equipment, or other supplies are made available for the planning, design, construction, or operation of a health care or sanitation facility may transfer the funds, equipment, or supplies to the Secretary for the planning, design, construction, or operation of a health care or sanitation facility to achieve— 
(A)the purposes of this Act; and  (B)the purposes for which the funds, equipment, or supplies were made available to the Federal agency. 
(2)Authority to accept fundsThe Secretary may— (A)accept from any source, including Federal and State agencies, funds, equipment, or supplies that are available for the construction or operation of health care or sanitation facilities; and 
(B)use those funds, equipment, and supplies to plan, design, construct, and operate health care or sanitation facilities for Indians, including pursuant to a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).  (3)Effect of receiptReceipt of funds by the Secretary under this subsection shall not affect any priority established under section 301. 
(b)Interagency agreementsThe Secretary may enter into interagency agreements with Federal or State agencies and other entities, and accept funds, equipment, or other supplies from those entities, to provide for the planning, design, construction, and operation of health care or sanitation facilities to be administered by Indian health programs to achieve— (1)the purposes of this Act; and 
(2)the purposes for which the funds were appropriated or otherwise provided.  (c)Establishment of standards (1)In generalThe Secretary, acting through the Service, shall establish, by regulation, standards for the planning, design, construction, and operation of health care or sanitation facilities serving Indians under this Act. 
(2)Other regulationsNotwithstanding any other provision of law, any other applicable regulations of the Department shall apply in carrying out projects using funds transferred under this section.  (d)Definition of sanitation facilityIn this section, the term sanitation facility means a safe and adequate water supply system, sanitary sewage disposal system, or sanitary solid waste system (including all related equipment and support infrastructure).. 
146.Indian country modular component facilities demonstration programTitle III of the Indian Health Care Improvement Act (25 U.S.C. 1631 et seq.) (as amended by section 145) is amended by adding at the end the following:  312.Indian country modular component facilities demonstration program (a)Definition of modular component health care facilityIn this section, the term modular component health care facility means a health care facility that is constructed— 
(1)off-site using prefabricated component units for subsequent transport to the destination location; and  (2)represents a more economical method for provision of health care facility than a traditionally constructed health care building. 
(b)EstablishmentThe Secretary, acting through the Service, shall establish a demonstration program under which the Secretary shall award no less than 3 grants for purchase, installation and maintenance of modular component health care facilities in Indian communities for provision of health care services.  (c)Selection of locations (1)Petitions (A)SolicitationThe Secretary shall solicit from Indian tribes petitions for location of the modular component health care facilities in the Service areas of the petitioning Indian tribes. 
(B)PetitionTo be eligible to receive a grant under this section, an Indian tribe or tribal organization must submit to the Secretary a petition to construct a modular component health care facility in the Indian community of the Indian tribe, at such time, in such manner, and containing such information as the Secretary may require.  (2)SelectionIn selecting the location of each modular component health care facility to be provided under the demonstration program, the Secretary shall give priority to projects already on the Indian Health Service facilities construction priority list and petitions which demonstrate that erection of a modular component health facility— 
(A)is more economical than construction of a traditionally constructed health care facility;  (B)can be constructed and erected on the selected location in less time than traditional construction; and 
(C)can adequately house the health care services needed by the Indian population to be served.  (3)Effect of selectionA modular component health care facility project selected for participation in the demonstration program shall not be eligible for entry on the facilities construction priorities list entitled IHS Health Care Facilities FY 2011 Planned Construction Budget and dated May 7, 2009 (or any successor list). 
(d)Eligibility 
(1)In generalAn Indian tribe may submit a petition under subsection (c)(1)(B) regardless of whether the Indian tribe is a party to any contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).  (2)AdministrationAt the election of an Indian tribe or tribal organization selected for participation in the demonstration program, the funds provided for the project shall be subject to the provisions of the Indian Self-Determination and Education Assistance Act. 
(e)ReportsNot later than 1 year after the date on which funds are made available for the demonstration program and annually thereafter, the Secretary shall submit to Congress a report describing— (1)each activity carried out under the demonstration program, including an evaluation of the success of the activity; and 
(2)the potential benefits of increased use of modular component health care facilities in other Indian communities.  (f)Authorization of appropriationsThere are authorized to be appropriated $50,000,000 to carry out the demonstration program under this section for the first 5 fiscal years, and such sums as may be necessary to carry out the program in subsequent fiscal years.. 
147.Mobile health stations demonstration programTitle III of the Indian Health Care Improvement Act (25 U.S.C. 1631 et seq.) (as amended by section 146) is amended by adding at the end the following:  313.Mobile health stations demonstration program (a)DefinitionsIn this section: 
(1)Eligible tribal consortiumThe term eligible tribal consortium means a consortium composed of 2 or more Service units between which a mobile health station can be transported by road in up to 8 hours. A Service unit operated by the Service or by an Indian tribe or tribal organization shall be equally eligible for participation in such consortium.  (2)Mobile health stationThe term mobile health station means a health care unit that— 
(A)is constructed, maintained, and capable of being transported within a semi-trailer truck or similar vehicle;  (B)is equipped for the provision of 1 or more specialty health care services; and 
(C)can be equipped to be docked to a stationary health care facility when appropriate.  (3)Specialty health care service (A)In generalThe term specialty health care service means a health care service which requires the services of a health care professional with specialized knowledge or experience. 
(B)InclusionsThe term specialty health care service includes any service relating to— (i)dialysis; 
(ii)surgery;  (iii)mammography; 
(iv)dentistry; or  (v)any other specialty health care service. 
(b)EstablishmentThe Secretary, acting through the Service, shall establish a demonstration program under which the Secretary shall provide at least 3 mobile health station projects.  (c)PetitionTo be eligible to receive a mobile health station under the demonstration program, an eligible tribal consortium shall submit to the Secretary, a petition at such time, in such manner, and containing— 
(1)a description of the Indian population to be served;  (2)a description of the specialty service or services for which the mobile health station is requested and the extent to which such service or services are currently available to the Indian population to be served; and 
(3)such other information as the Secretary may require.  (d)Use of fundsThe Secretary shall use amounts made available to carry out the demonstration program under this section— 
(1) 
(A)to establish, purchase, lease, or maintain mobile health stations for the eligible tribal consortia selected for projects; and  (B)to provide, through the mobile health station, such specialty health care services as the affected eligible tribal consortium determines to be necessary for the Indian population served; 
(2)to employ an existing mobile health station (regardless of whether the mobile health station is owned or rented and operated by the Service) to provide specialty health care services to an eligible tribal consortium; and  (3)to establish, purchase, or maintain docking equipment for a mobile health station, including the establishment or maintenance of such equipment at a modular component health care facility (as defined in section 312(a)), if applicable. 
(e)ReportsNot later than 1 year after the date on which the demonstration program is established under subsection (b) and annually thereafter, the Secretary, acting through the Service, shall submit to Congress a report describing— (1)each activity carried out under the demonstration program including an evaluation of the success of the activity; and 
(2)the potential benefits of increased use of mobile health stations to provide specialty health care services for Indian communities.  (f)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 per year to carry out the demonstration program under this section for the first 5 fiscal years, and such sums as may be needed to carry out the program in subsequent fiscal years.. 
DAccess to health services 
151.Treatment of payments under Social Security Act health benefits programsSection 401 of the Indian Health Care Improvement Act (25 U.S.C. 1641) is amended to read as follows:  401.Treatment of payments under Social Security Act health benefits programs (a)Disregard of Medicare, Medicaid, and CHIP payments in determining appropriationsAny payments received by an Indian health program or by an urban Indian organization under title XVIII, XIX, or XXI of the Social Security Act for services provided to Indians eligible for benefits under such respective titles shall not be considered in determining appropriations for the provision of health care and services to Indians. 
(b)Nonpreferential treatmentNothing in this Act authorizes the Secretary to provide services to an Indian with coverage under title XVIII, XIX, or XI of the Social Security Act in preference to an Indian without such coverage.  (c)Use of funds (1)Special fund (A)100 percent pass-through of payments due to facilitiesNotwithstanding any other provision of law, but subject to paragraph (2), payments to which a facility of the Service is entitled by reason of a provision of title XVIII or XIX of the Social Security Act shall be placed in a special fund to be held by the Secretary. In making payments from such fund, the Secretary shall ensure that each Service unit of the Service receives 100 percent of the amount to which the facilities of the Service, for which such Service unit makes collections, are entitled by reason of a provision of either such title. 
(B)Use of fundsAmounts received by a facility of the Service under subparagraph (A) by reason of a provision of title XVIII or XIX of the Social Security Act shall first be used (to such extent or in such amounts as are provided in appropriation Acts) for the purpose of making any improvements in the programs of the Service operated by or through such facility which may be necessary to achieve or maintain compliance with the applicable conditions and requirements of such respective title. Any amounts so received that are in excess of the amount necessary to achieve or maintain such conditions and requirements shall, subject to consultation with the Indian tribes being served by the Service unit, be used for reducing the health resource deficiencies (as determined in section 201(c)) of such Indian tribes, including the provision of services pursuant to section 205.  (2)Direct payment optionParagraph (1) shall not apply to a tribal health program upon the election of such program under subsection (d) to receive payments directly. No payment may be made out of the special fund described in such paragraph with respect to reimbursement made for services provided by such program during the period of such election. 
(d)Direct billing 
(1)In generalSubject to complying with the requirements of paragraph (2), a tribal health program may elect to directly bill for, and receive payment for, health care items and services provided by such program for which payment is made under title XVIII, XIX, or XXI of the Social Security Act or from any other third party payor.  (2)Direct reimbursement (A)Use of fundsEach tribal health program making the election described in paragraph (1) with respect to a program under a title of the Social Security Act shall be reimbursed directly by that program for items and services furnished without regard to subsection (c)(1), except that all amounts so reimbursed shall be used by the tribal health program for the purpose of making any improvements in facilities of the tribal health program that may be necessary to achieve or maintain compliance with the conditions and requirements applicable generally to such items and services under the program under such title and to provide additional health care services, improvements in health care facilities and tribal health programs, any health care-related purpose (including coverage for a service or service within a contract health service delivery area or any portion of a contract health service delivery area that would otherwise be provided as a contract health service), or otherwise to achieve the objectives provided in section 3 of this Act. 
(B)AuditsThe amounts paid to a tribal health program making the election described in paragraph (1) with respect to a program under title XVIII, XIX, or XXI of the Social Security Act shall be subject to all auditing requirements applicable to the program under such title, as well as all auditing requirements applicable to programs administered by an Indian health program. Nothing in the preceding sentence shall be construed as limiting the application of auditing requirements applicable to amounts paid under title XVIII, XIX, or XXI of the Social Security Act.  (C)Identification of source of paymentsAny tribal health program that receives reimbursements or payments under title XVIII, XIX, or XXI of the Social Security Act shall provide to the Service a list of each provider enrollment number (or other identifier) under which such program receives such reimbursements or payments. 
(3)Examination and implementation of changes 
(A)In generalThe Secretary, acting through the Service and with the assistance of the Administrator of the Centers for Medicare & Medicaid Services, shall examine on an ongoing basis and implement any administrative changes that may be necessary to facilitate direct billing and reimbursement under the program established under this subsection, including any agreements with States that may be necessary to provide for direct billing under a program under title XIX or XXI of the Social Security Act.  (B)Coordination of informationThe Service shall provide the Administrator of the Centers for Medicare & Medicaid Services with copies of the lists submitted to the Service under paragraph (2)(C), enrollment data regarding patients served by the Service (and by tribal health programs, to the extent such data is available to the Service), and such other information as the Administrator may require for purposes of administering title XVIII, XIX, or XXI of the Social Security Act. 
(4)Withdrawal from programA tribal health program that bills directly under the program established under this subsection may withdraw from participation in the same manner and under the same conditions that an Indian tribe or tribal organization may retrocede a contracted program to the Secretary under the authority of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.). All cost accounting and billing authority under the program established under this subsection shall be returned to the Secretary upon the Secretary’s acceptance of the withdrawal of participation in this program.  (5)Termination for failure to comply with requirementsThe Secretary may terminate the participation of a tribal health program or in the direct billing program established under this subsection if the Secretary determines that the program has failed to comply with the requirements of paragraph (2). The Secretary shall provide a tribal health program with notice of a determination that the program has failed to comply with any such requirement and a reasonable opportunity to correct such noncompliance prior to terminating the program's participation in the direct billing program established under this subsection. 
(e)Related provisions under the Social Security ActFor provisions related to subsections (c) and (d), see sections 1880, 1911, and 2107(e)(1)(D) of the Social Security Act..  152.Purchasing health care coverageSection 402 of the Indian Health Care Improvement Act (25 U.S.C. 1642) is amended to read as follows: 
 
402.Purchasing health care coverage 
(a)In generalInsofar as amounts are made available under law (including a provision of the Social Security Act, the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), or other law, other than under section 404) to Indian tribes, tribal organizations, and urban Indian organizations for health benefits for Service beneficiaries, Indian tribes, tribal organizations, and urban Indian organizations may use such amounts to purchase health benefits coverage (including coverage for a service, or service within a contract health service delivery area, or any portion of a contract health service delivery area that would otherwise be provided as a contract health service) for such beneficiaries in any manner, including through— (1)a tribally owned and operated health care plan; 
(2)a State or locally authorized or licensed health care plan;  (3)a health insurance provider or managed care organization; 
(4)a self-insured plan; or  (5)a high deductible or health savings account plan. 
(b)Financial needThe purchase of coverage under subsection (a) by an Indian tribe, tribal organization, or urban Indian organization may be based on the financial needs of such beneficiaries (as determined by the 1 or more Indian tribes being served based on a schedule of income levels developed or implemented by such 1 or more Indian tribes).  (c)Expenses for self-Insured planIn the case of a self-insured plan under subsection (a)(4), the amounts may be used for expenses of operating the plan, including administration and insurance to limit the financial risks to the entity offering the plan. 
(d)ConstructionNothing in this section shall be construed as affecting the use of any amounts not referred to in subsection (a)..  153.Grants to and contracts with the Service, Indian tribes, tribal organizations, and urban Indian organizations to facilitate outreach, enrollment, and coverage of Indians under Social Security Act health benefit programs and other health benefits programsSection 404 of the Indian Health Care Improvement Act (25 U.S.C. 1644) is amended to read as follows: 
 
404.Grants to and contracts with the Service, Indian tribes, tribal organizations, and urban Indian organizations to facilitate outreach, enrollment, and coverage of Indians under Social Security Act health benefit programs and other health benefits programs 
(a)Indian tribes and tribal organizationsThe Secretary, acting through the Service, shall make grants to or enter into contracts with Indian tribes and tribal organizations to assist such tribes and tribal organizations in establishing and administering programs on or near reservations and trust lands, including programs to provide outreach and enrollment through video, electronic delivery methods, or telecommunication devices that allow real-time or time-delayed communication between individual Indians and the benefit program, to assist individual Indians— (1)to enroll for benefits under a program established under title XVIII, XIX, or XXI of the Social Security Act and other health benefits programs; and 
(2)with respect to such programs for which the charging of premiums and cost sharing is not prohibited under such programs, to pay premiums or cost sharing for coverage for such benefits, which may be based on financial need (as determined by the Indian tribe or tribes or tribal organizations being served based on a schedule of income levels developed or implemented by such tribe, tribes, or tribal organizations).  (b)ConditionsThe Secretary, acting through the Service, shall place conditions as deemed necessary to effect the purpose of this section in any grant or contract which the Secretary makes with any Indian tribe or tribal organization pursuant to this section. Such conditions shall include requirements that the Indian tribe or tribal organization successfully undertake— 
(1)to determine the population of Indians eligible for the benefits described in subsection (a);  (2)to educate Indians with respect to the benefits available under the respective programs; 
(3)to provide transportation for such individual Indians to the appropriate offices for enrollment or applications for such benefits; and  (4)to develop and implement methods of improving the participation of Indians in receiving benefits under such programs. 
(c)Application to urban Indian organizations 
(1)In generalThe provisions of subsection (a) shall apply with respect to grants and other funding to urban Indian organizations with respect to populations served by such organizations in the same manner they apply to grants and contracts with Indian tribes and tribal organizations with respect to programs on or near reservations.  (2)RequirementsThe Secretary shall include in the grants or contracts made or provided under paragraph (1) requirements that are— 
(A)consistent with the requirements imposed by the Secretary under subsection (b);  (B)appropriate to urban Indian organizations and urban Indians; and 
(C)necessary to effect the purposes of this section.  (d)Facilitating cooperationThe Secretary, acting through the Centers for Medicare & Medicaid Services, shall develop and disseminate best practices that will serve to facilitate cooperation with, and agreements between, States and the Service, Indian tribes, tribal organizations, or urban Indian organizations with respect to the provision of health care items and services to Indians under the programs established under title XVIII, XIX, or XXI of the Social Security Act. 
(e)Agreements relating to improving enrollment of Indians under Social Security Act health benefits programsFor provisions relating to agreements of the Secretary, acting through the Service, for the collection, preparation, and submission of applications by Indians for assistance under the Medicaid and children’s health insurance programs established under titles XIX and XXI of the Social Security Act, and benefits under the Medicare program established under title XVIII of such Act, see subsections (a) and (b) of section 1139 of the Social Security Act.  (f)Definition of premiums and cost sharingIn this section: 
(1)PremiumThe term premium includes any enrollment fee or similar charge.  (2)Cost sharingThe term cost sharing includes any deduction, deductible, copayment, coinsurance, or similar charge.. 
154.Sharing arrangements with Federal agenciesSection 405 of the Indian Health Care Improvement Act (25 U.S.C. 1645) is amended to read as follows:  405.Sharing arrangements with Federal agencies (a)Authority (1)In generalThe Secretary may enter into (or expand) arrangements for the sharing of medical facilities and services between the Service, Indian tribes, and tribal organizations and the Department of Veterans Affairs and the Department of Defense. 
(2)Consultation by Secretary requiredThe Secretary may not finalize any arrangement between the Service and a Department described in paragraph (1) without first consulting with the Indian tribes which will be significantly affected by the arrangement.  (b)LimitationsThe Secretary shall not take any action under this section or under subchapter IV of chapter 81 of title 38, United States Code, which would impair— 
(1)the priority access of any Indian to health care services provided through the Service and the eligibility of any Indian to receive health services through the Service;  (2)the quality of health care services provided to any Indian through the Service; 
(3)the priority access of any veteran to health care services provided by the Department of Veterans Affairs;  (4)the quality of health care services provided by the Department of Veterans Affairs or the Department of Defense; or 
(5)the eligibility of any Indian who is a veteran to receive health services through the Department of Veterans Affairs.  (c)ReimbursementThe Service, Indian tribe, or tribal organization shall be reimbursed by the Department of Veterans Affairs or the Department of Defense (as the case may be) where services are provided through the Service, an Indian tribe, or a tribal organization to beneficiaries eligible for services from either such Department, notwithstanding any other provision of law. 
(d)ConstructionNothing in this section may be construed as creating any right of a non-Indian veteran to obtain health services from the Service..  155.Eligible Indian veteran servicesTitle IV of the Indian Health Care Improvement Act (25 U.S.C. 1641 et seq.) (as amended by section 101(b)) is amended by adding at the end the following: 
 
407.Eligible Indian veteran services 
(a)Findings; purpose 
(1)FindingsCongress finds that— (A)collaborations between the Secretary and the Secretary of Veterans Affairs regarding the treatment of Indian veterans at facilities of the Service should be encouraged to the maximum extent practicable; and 
(B)increased enrollment for services of the Department of Veterans Affairs by veterans who are members of Indian tribes should be encouraged to the maximum extent practicable.  (2)PurposeThe purpose of this section is to reaffirm the goals stated in the document entitled Memorandum of Understanding Between the VA/Veterans Health Administration And HHS/Indian Health Service and dated February 25, 2003 (relating to cooperation and resource sharing between the Veterans Health Administration and Service). 
(b)DefinitionsIn this section: (1)Eligible Indian veteranThe term eligible Indian veteran means an Indian or Alaska Native veteran who receives any medical service that is— 
(A)authorized under the laws administered by the Secretary of Veterans Affairs; and  (B)administered at a facility of the Service (including a facility operated by an Indian tribe or tribal organization through a contract or compact with the Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)) pursuant to a local memorandum of understanding. 
(2)Local memorandum of understandingThe term local memorandum of understanding means a memorandum of understanding between the Secretary (or a designee, including the director of any area office of the Service) and the Secretary of Veterans Affairs (or a designee) to implement the document entitled Memorandum of Understanding Between the VA/Veterans Health Administration And HHS/Indian Health Service and dated February 25, 2003 (relating to cooperation and resource sharing between the Veterans Health Administration and Indian Health Service).  (c)Eligible Indian veterans expenses (1)In generalNotwithstanding any other provision of law, the Secretary shall provide for veteran-related expenses incurred by eligible Indian veterans as described in subsection (b)(1)(B). 
(2)Method of paymentThe Secretary shall establish such guidelines as the Secretary determines to be appropriate regarding the method of payments to the Secretary of Veterans Affairs under paragraph (1).  (d)Tribal approval of memorandaIn negotiating a local memorandum of understanding with the Secretary of Veterans Affairs regarding the provision of services to eligible Indian veterans, the Secretary shall consult with each Indian tribe that would be affected by the local memorandum of understanding. 
(e)Funding 
(1)TreatmentExpenses incurred by the Secretary in carrying out subsection (c)(1) shall not be considered to be Contract Health Service expenses.  (2)Use of fundsOf funds made available to the Secretary in appropriations Acts for the Service (excluding funds made available for facilities, Contract Health Services, or contract support costs), the Secretary shall use such sums as are necessary to carry out this section.. 
156.Nondiscrimination under Federal health care programs in qualifications for reimbursement for servicesTitle IV of the Indian Health Care Improvement Act (25 U.S.C. 1641 et seq.) (as amended by section 155) is amended by adding at the end the following:  408.Nondiscrimination under Federal health care programs in qualifications for reimbursement for services (a)Requirement To satisfy generally applicable participation requirements (1)In generalA Federal health care program must accept an entity that is operated by the Service, an Indian tribe, tribal organization, or urban Indian organization as a provider eligible to receive payment under the program for health care services furnished to an Indian on the same basis as any other provider qualified to participate as a provider of health care services under the program if the entity meets generally applicable State or other requirements for participation as a provider of health care services under the program. 
(2)Satisfaction of State or local licensure or recognition requirementsAny requirement for participation as a provider of health care services under a Federal health care program that an entity be licensed or recognized under the State or local law where the entity is located to furnish health care services shall be deemed to have been met in the case of an entity operated by the Service, an Indian tribe, tribal organization, or urban Indian organization if the entity meets all the applicable standards for such licensure or recognition, regardless of whether the entity obtains a license or other documentation under such State or local law. In accordance with section 221, the absence of the licensure of a health professional employed by such an entity under the State or local law where the entity is located shall not be taken into account for purposes of determining whether the entity meets such standards, if the professional is licensed in another State.  (b)Application of exclusion from participation in Federal health care programs (1)Excluded entitiesNo entity operated by the Service, an Indian tribe, tribal organization, or urban Indian organization that has been excluded from participation in any Federal health care program or for which a license is under suspension or has been revoked by the State where the entity is located shall be eligible to receive payment or reimbursement under any such program for health care services furnished to an Indian. 
(2)Excluded individualsNo individual who has been excluded from participation in any Federal health care program or whose State license is under suspension shall be eligible to receive payment or reimbursement under any such program for health care services furnished by that individual, directly or through an entity that is otherwise eligible to receive payment for health care services, to an Indian.  (3)Federal health care program definedIn this subsection, the term, Federal health care program has the meaning given that term in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f)), except that, for purposes of this subsection, such term shall include the health insurance program under chapter 89 of title 5, United States Code. 
(c)Related provisionsFor provisions related to nondiscrimination against providers operated by the Service, an Indian tribe, tribal organization, or urban Indian organization, see section 1139(c) of the Social Security Act (42 U.S.C. 1320b–9(c))..  157.Access to Federal insuranceTitle IV of the Indian Health Care Improvement Act (25 U.S.C. 1641 et seq.) (as amended by section 156) is amended by adding at the end the following: 
 
409.Access to Federal insuranceNotwithstanding the provisions of title 5, United States Code, Executive order, or administrative regulation, an Indian tribe or tribal organization carrying out programs under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) or an urban Indian organization carrying out programs under title V of this Act shall be entitled to purchase coverage, rights, and benefits for the employees of such Indian tribe or tribal organization, or urban Indian organization, under chapter 89 of title 5, United States Code, and chapter 87 of such title if necessary employee deductions and agency contributions in payment for the coverage, rights, and benefits for the period of employment with such Indian tribe or tribal organization, or urban Indian organization, are currently deposited in the applicable Employee’s Fund under such title..  158.General exceptionsTitle IV of the Indian Health Care Improvement Act (25 U.S.C. 1641 et seq.) (as amended by section 157) is amended by adding at the end the following: 
 
410.General exceptionsThe requirements of this title shall not apply to any excepted benefits described in paragraph (1)(A) or (3) of section 2791(c) of the Public Health Service Act (42 U.S.C. 300gg–91)..  159.Navajo Nation Medicaid Agency feasibility studyTitle IV of the Indian Health Care Improvement Act (25 U.S.C. 1641 et seq.) (as amended by section 158) is amended by adding at the end the following: 
 
411.Navajo Nation Medicaid Agency feasibility study 
(a)StudyThe Secretary shall conduct a study to determine the feasibility of treating the Navajo Nation as a State for the purposes of title XIX of the Social Security Act, to provide services to Indians living within the boundaries of the Navajo Nation through an entity established having the same authority and performing the same functions as single-State medicaid agencies responsible for the administration of the State plan under title XIX of the Social Security Act.  (b)ConsiderationsIn conducting the study, the Secretary shall consider the feasibility of— 
(1)assigning and paying all expenditures for the provision of services and related administration funds, under title XIX of the Social Security Act, to Indians living within the boundaries of the Navajo Nation that are currently paid to or would otherwise be paid to the State of Arizona, New Mexico, or Utah;  (2)providing assistance to the Navajo Nation in the development and implementation of such entity for the administration, eligibility, payment, and delivery of medical assistance under title XIX of the Social Security Act; 
(3)providing an appropriate level of matching funds for Federal medical assistance with respect to amounts such entity expends for medical assistance for services and related administrative costs; and  (4)authorizing the Secretary, at the option of the Navajo Nation, to treat the Navajo Nation as a State for the purposes of title XIX of the Social Security Act (relating to the State children’s health insurance program) under terms equivalent to those described in paragraphs (2) through (4). 
(c)ReportNot later then 3 years after the date of enactment of the Indian Healthcare Improvement Act of 2017, the Secretary shall submit to the Committee on Indian Affairs and Committee on Finance of the Senate and the Committee on Natural Resources and Committee on Energy and Commerce of the House of Representatives a report that includes— (1)the results of the study under this section; 
(2)a summary of any consultation that occurred between the Secretary and the Navajo Nation, other Indian Tribes, the States of Arizona, New Mexico, and Utah, counties which include Navajo Lands, and other interested parties, in conducting this study;  (3)projected costs or savings associated with establishment of such entity, and any estimated impact on services provided as described in this section in relation to probable costs or savings; and 
(4)legislative actions that would be required to authorize the establishment of such entity if such entity is determined by the Secretary to be feasible..  EHealth services for urban Indians 161.Facilities renovationSection 509 of the Indian Health Care Improvement Act (25 U.S.C. 1659) is amended by inserting or construction or expansion of facilities after renovations to facilities. 
162.Treatment of certain demonstration projectsSection 512 of the Indian Health Care Improvement Act (25 U.S.C. 1660b) is amended to read as follows:  512.Treatment of certain demonstration projectsNotwithstanding any other provision of law, the Tulsa Clinic and Oklahoma City Clinic demonstration projects shall— 
(1)be permanent programs within the Service’s direct care program;  (2)continue to be treated as Service units and operating units in the allocation of resources and coordination of care; and 
(3)continue to meet the requirements and definitions of an urban Indian organization in this Act, and shall not be subject to the provisions of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)..  163.Requirement to confer with urban Indian organizations (a)Conferring with urban Indian organizationsTitle V of the Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.) (as amended by section 101(b)) is amended by adding at the end the following: 
 
514.Conferring with urban Indian organizations 
(a)Definition of conferIn this section, the term confer means to engage in an open and free exchange of information and opinions that— (1)leads to mutual understanding and comprehension; and 
(2)emphasizes trust, respect, and shared responsibility.  (b)RequirementThe Secretary shall ensure that the Service confers, to the maximum extent practicable, with urban Indian organizations in carrying out this Act.. 
(b)Contracts with, and grants to, urban Indian organizationsSection 502 of the Indian Health Care Improvement Act (25 U.S.C. 1652) is amended to read as follows:  502.Contracts with, and grants to, urban Indian organizations (a)In generalPursuant to the Act of November 2, 1921 (25 U.S.C. 13) (commonly known as the Snyder Act), the Secretary, acting through the Service, shall enter into contracts with, or make grants to, urban Indian organizations to assist the urban Indian organizations in the establishment and administration, within urban centers, of programs that meet the requirements of this title. 
(b)ConditionsSubject to section 506, the Secretary, acting through the Service, shall include such conditions as the Secretary considers necessary to effect the purpose of this title in any contract into which the Secretary enters with, or in any grant the Secretary makes to, any urban Indian organization pursuant to this title..  164.Expanded program authority for urban Indian organizationsTitle V of the Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.) (as amended by section 163(a)) is amended by adding at the end the following: 
 
515.Expanded program authority for urban Indian organizationsNotwithstanding any other provision of this Act, the Secretary, acting through the Service, is authorized to establish programs, including programs for awarding grants, for urban Indian organizations that are identical to any programs established pursuant to sections 218, 702, and 708(g)..  165.Community health representativesTitle V of the Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.) (as amended by section 164) is amended by adding at the end the following: 
 
516.Community health representativesThe Secretary, acting through the Service, may enter into contracts with, and make grants to, urban Indian organizations for the employment of Indians trained as health service providers through the Community Health Representative Program under section 107 in the provision of health care, health promotion, and disease prevention services to urban Indians..  166.Use of Federal Government facilities and sources of supply; health information technologyTitle V of the Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.) (as amended by section 165) is amended by adding at the end the following: 
 
517.Use of Federal Government facilities and sources of supply 
(a)In generalThe Secretary may permit an urban Indian organization that has entered into a contract or received a grant pursuant to this title, in carrying out the contract or grant, to use, in accordance with such terms and conditions for use and maintenance as are agreed on by the Secretary and the urban Indian organizations— (1)any existing facility under the jurisdiction of the Secretary; 
(2)all equipment contained in or pertaining to such an existing facility; and  (3)any other personal property of the Federal Government under the jurisdiction of the Secretary. 
(b)DonationsSubject to subsection (d), the Secretary may donate to an urban Indian organization that has entered into a contract or received a grant pursuant to this title any personal or real property determined to be excess to the needs of the Service or the General Services Administration for the purposes of carrying out the contract or grant.  (c)Acquisition of propertyThe Secretary may acquire excess or surplus personal or real property of the Federal Government for donation, subject to subsection (d), to an urban Indian organization that has entered into a contract or received a grant pursuant to this title if the Secretary determines that the property is appropriate for use by the urban Indian organization for purposes of the contract or grant. 
(d)PriorityIf the Secretary receives from an urban Indian organization or an Indian tribe or tribal organization a request for a specific item of personal or real property described in subsection (b) or (c), the Secretary shall give priority to the request for donation to the Indian tribe or tribal organization, if the Secretary receives the request from the Indian tribe or tribal organization before the earlier of— (1)the date on which the Secretary transfers title to the property to the urban Indian organization; and 
(2)the date on which the Secretary transfers the property physically to the urban Indian organization.  (e)Executive agency statusFor purposes of section 501(a) of title 40, United States Code, an urban Indian organization that has entered into a contract or received a grant pursuant to this title may be considered to be an Executive agency in carrying out the contract or grant. 
518.Health information technologyThe Secretary, acting through the Service, may make grants to urban Indian organizations under this title for the development, adoption, and implementation of health information technology (as defined in section 3000 of the Public Health Service Act (42 U.S.C. 300jj)), telemedicine services development, and related infrastructure..  FOrganizational improvements 171.Establishment of the Indian Health Service as an agency of the Public Health ServiceSection 601 of the Indian Health Care Improvement Act (25 U.S.C. 1661) is amended to read as follows: 
 
601.Establishment of the Indian Health Service as an agency of the Public Health Service 
(a)Establishment 
(1)In generalIn order to more effectively and efficiently carry out the responsibilities, authorities, and functions of the United States to provide health care services to Indians and Indian tribes, as are or may be hereafter provided by Federal statute or treaties, there is established within the Public Health Service of the Department the Indian Health Service.  (2)DirectorThe Service shall be administered by a Director, who shall be appointed by the President, by and with the advice and consent of the Senate. The Director shall report to the Secretary. Effective with respect to an individual appointed by the President, by and with the advice and consent of the Senate, after January 1, 2008, the term of service of the Director shall be 4 years. A Director may serve more than 1 term. 
(3)IncumbentThe individual serving in the position of Director of the Service on the day before the date of enactment of the Indian Healthcare Improvement Act of 2017 shall serve as Director.  (4)Advocacy and consultationThe position of Director is established to, in a manner consistent with the government-to-government relationship between the United States and Indian Tribes— 
(A)facilitate advocacy for the development of appropriate Indian health policy; and  (B)promote consultation on matters relating to Indian health. 
(b)AgencyThe Service shall be an agency within the Public Health Service of the Department, and shall not be an office, component, or unit of any other agency of the Department.  (c)DutiesThe Director shall— 
(1)perform all functions that were, on the day before the date of enactment of the Indian Healthcare Improvement Act of 2017, carried out by or under the direction of the individual serving as Director of the Service on that day;  (2)perform all functions of the Secretary relating to the maintenance and operation of hospital and health facilities for Indians and the planning for, and provision and utilization of, health services for Indians, including by ensuring that all agency directors, managers, and chief executive officers have appropriate and adequate training, experience, skill levels, knowledge, abilities, and education (including continuing training requirements) to competently fulfill the duties of the positions and the mission of the Service; 
(3)administer all health programs under which health care is provided to Indians based upon their status as Indians which are administered by the Secretary, including programs under— (A)this Act; 
(B)the Act of November 2, 1921 (25 U.S.C. 13);  (C)the Act of August 5, 1954 (42 U.S.C. 2001 et seq.); 
(D)the Act of August 16, 1957 (42 U.S.C. 2005 et seq.); and  (E)the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.); 
(4)administer all scholarship and loan functions carried out under title I;  (5)directly advise the Secretary concerning the development of all policy- and budget-related matters affecting Indian health; 
(6)collaborate with the Assistant Secretary for Health concerning appropriate matters of Indian health that affect the agencies of the Public Health Service;  (7)advise each Assistant Secretary of the Department concerning matters of Indian health with respect to which that Assistant Secretary has authority and responsibility; 
(8)advise the heads of other agencies and programs of the Department concerning matters of Indian health with respect to which those heads have authority and responsibility;  (9)coordinate the activities of the Department concerning matters of Indian health; and 
(10)perform such other functions as the Secretary may designate.  (d)Authority (1)In generalThe Secretary, acting through the Director, shall have the authority— 
(A)except to the extent provided for in paragraph (2), to appoint and compensate employees for the Service in accordance with title 5, United States Code;  (B)to enter into contracts for the procurement of goods and services to carry out the functions of the Service; and 
(C)to manage, expend, and obligate all funds appropriated for the Service.  (2)Personnel actionsNotwithstanding any other provision of law, the provisions of section 12 of the Act of June 18, 1934 (48 Stat. 986; 25 U.S.C. 472), shall apply to all personnel actions taken with respect to new positions created within the Service as a result of its establishment under subsection (a).. 
172.Office of Direct Service TribesTitle VI of the Indian Health Care Improvement Act (25 U.S.C. 1661 et seq.) (as amended by section 101(b)) is amended by adding at the end the following:  603.Office of Direct Service Tribes (a)EstablishmentThere is established within the Service an office, to be known as the Office of Direct Service Tribes. 
(b)TreatmentThe Office of Direct Service Tribes shall be located in the Office of the Director.  (c)DutiesThe Office of Direct Service Tribes shall be responsible for— 
(1)providing Service-wide leadership, guidance and support for direct service tribes to include strategic planning and program evaluation;  (2)ensuring maximum flexibility to tribal health and related support systems for Indian beneficiaries; 
(3)serving as the focal point for consultation and participation between direct service tribes and organizations and the Service in the development of Service policy;  (4)holding no less than biannual consultations with direct service tribes in appropriate locations to gather information and aid in the development of health policy; and 
(5)directing a national program and providing leadership and advocacy in the development of health policy, program management, budget formulation, resource allocation, and delegation support for direct service tribes..  173.Nevada area officeTitle VI of the Indian Health Care Improvement Act (25 U.S.C. 1661 et seq.) (as amended by section 172) is amended by adding at the end the following: 
 
604.Nevada area office 
(a)In generalNot later than 1 year after the date of enactment of this section, in a manner consistent with the tribal consultation policy of the Service, the Secretary shall submit to Congress a plan describing the manner and schedule by which an area office, separate and distinct from the Phoenix Area Office of the Service, can be established in the State of Nevada.  (b)Failure To submit plan (1)Definition of operations fundsIn this subsection, the term operations funds means only the funds used for— 
(A)the administration of services, including functional expenses such as overtime, personnel salaries, and associated benefits; or  (B)related tasks that directly affect the operations described in subparagraph (A). 
(2)Withholding of fundsIf the Secretary fails to submit a plan in accordance with subsection (a), the Secretary shall withhold the operations funds reserved for the Office of the Director, subject to the condition that the withholding shall not adversely impact the capacity of the Service to deliver health care services.  (3)RestorationThe operations funds withheld pursuant to paragraph (2) may be restored, at the discretion of the Secretary, to the Office of the Director on achievement by that Office of compliance with this section.. 
GBehavioral health programs 
181.Behavioral health programsTitle VII of the Indian Health Care Improvement Act (25 U.S.C. 1665 et seq.) is amended to read as follows:  VIIBehavioral health programs AGeneral programs 701.DefinitionsIn this subtitle: 
(1)Alcohol-related neurodevelopmental disorders; ARNDThe term alcohol-related neurodevelopmental disorders or ARND means, with a history of maternal alcohol consumption during pregnancy, central nervous system abnormalities, which may range from minor intellectual deficits and developmental delays to mental retardation. ARND children may have behavioral problems, learning disabilities, problems with executive functioning, and attention disorders. The neurological defects of ARND may be as severe as FAS, but facial anomalies and other physical characteristics are not present in ARND, thus making diagnosis difficult.  (2)AssessmentThe term assessment means the systematic collection, analysis, and dissemination of information on health status, health needs, and health problems. 
(3)Behavioral health aftercareThe term behavioral health aftercare includes those activities and resources used to support recovery following inpatient, residential, intensive substance abuse, or mental health outpatient or outpatient treatment. The purpose is to help prevent or deal with relapse by ensuring that by the time a client or patient is discharged from a level of care, such as outpatient treatment, an aftercare plan has been developed with the client. An aftercare plan may use such resources as a community-based therapeutic group, transitional living facilities, a 12-step sponsor, a local 12-step or other related support group, and other community-based providers.  (4)Dual diagnosisThe term dual diagnosis means coexisting substance abuse and mental illness conditions or diagnosis. Such clients are sometimes referred to as mentally ill chemical abusers (MICAs). 
(5)Fetal alcohol spectrum disorders 
(A)In generalThe term fetal alcohol spectrum disorders includes a range of effects that can occur in an individual whose mother drank alcohol during pregnancy, including physical, mental, behavioral, and/or learning disabilities with possible lifelong implications.  (B)InclusionsThe term fetal alcohol spectrum disorders may include— 
(i)fetal alcohol syndrome (FAS);  (ii)partial fetal alcohol syndrome (partial FAS); 
(iii)alcohol-related birth defects (ARBD); and  (iv)alcohol-related neurodevelopmental disorders (ARND). 
(6)FAS or fetal alcohol syndromeThe term FAS or fetal alcohol syndrome means a syndrome in which, with a history of maternal alcohol consumption during pregnancy, the following criteria are met: (A)Central nervous system involvement, such as mental retardation, developmental delay, intellectual deficit, microencephaly, or neurological abnormalities. 
(B)Craniofacial abnormalities with at least 2 of the following: (i)Microophthalmia. 
(ii)Short palpebral fissures.  (iii)Poorly developed philtrum. 
(iv)Thin upper lip.  (v)Flat nasal bridge. 
(vi)Short upturned nose.  (C)Prenatal or postnatal growth delay. 
(7)RehabilitationThe term rehabilitation means medical and health care services that— (A)are recommended by a physician or licensed practitioner of the healing arts within the scope of their practice under applicable law; 
(B)are furnished in a facility, home, or other setting in accordance with applicable standards; and  (C)have as their purpose any of the following: 
(i)The maximum attainment of physical, mental, and developmental functioning.  (ii)Averting deterioration in physical or mental functional status. 
(iii)The maintenance of physical or mental health functional status.  (8)Substance abuseThe term substance abuse includes inhalant abuse. 
702.Behavioral health prevention and treatment services 
(a)PurposesThe purposes of this section are as follows: (1)To authorize and direct the Secretary, acting through the Service, Indian tribes, and tribal organizations, to develop a comprehensive behavioral health prevention and treatment program which emphasizes collaboration among alcohol and substance abuse, social services, and mental health programs. 
(2)To provide information, direction, and guidance relating to mental illness and dysfunction and self-destructive behavior, including child abuse and family violence, to those Federal, tribal, State, and local agencies responsible for programs in Indian communities in areas of health care, education, social services, child and family welfare, alcohol and substance abuse, law enforcement, and judicial services.  (3)To assist Indian tribes to identify services and resources available to address mental illness and dysfunctional and self-destructive behavior. 
(4)To provide authority and opportunities for Indian tribes and tribal organizations to develop, implement, and coordinate with community-based programs which include identification, prevention, education, referral, and treatment services, including through multidisciplinary resource teams.  (5)To ensure that Indians, as citizens of the United States and of the States in which they reside, have the same access to behavioral health services to which all citizens have access. 
(6)To modify or supplement existing programs and authorities in the areas identified in paragraph (2).  (b)Plans (1)DevelopmentThe Secretary, acting through the Service, Indian tribes, and tribal organizations, shall encourage Indian tribes and tribal organizations to develop tribal plans, and urban Indian organizations to develop local plans, and for all such groups to participate in developing areawide plans for Indian Behavioral Health Services. The plans shall include, to the extent feasible, the following components: 
(A)An assessment of the scope of alcohol or other substance abuse, mental illness, and dysfunctional and self-destructive behavior, including suicide, child abuse, and family violence, among Indians, including— (i)the number of Indians served who are directly or indirectly affected by such illness or behavior; or 
(ii)an estimate of the financial and human cost attributable to such illness or behavior.  (B)An assessment of the existing and additional resources necessary for the prevention and treatment of such illness and behavior, including an assessment of the progress toward achieving the availability of the full continuum of care described in subsection (c). 
(C)An estimate of the additional funding needed by the Service, Indian tribes, tribal organizations, and urban Indian organizations to meet their responsibilities under the plans.  (2)National clearinghouseThe Secretary, acting through the Service, shall coordinate with existing national clearinghouses and information centers to include at the clearinghouses and centers plans and reports on the outcomes of such plans developed by Indian tribes, tribal organizations, urban Indian organizations, and Service areas relating to behavioral health. The Secretary shall ensure access to these plans and outcomes by any Indian tribe, tribal organization, urban Indian organization, or the Service. 
(3)Technical assistanceThe Secretary shall provide technical assistance to Indian tribes, tribal organizations, and urban Indian organizations in preparation of plans under this section and in developing standards of care that may be used and adopted locally.  (c)ProgramsThe Secretary, acting through the Service, shall provide, to the extent feasible and if funding is available, programs including the following: 
(1)Comprehensive careA comprehensive continuum of behavioral health care which provides— (A)community-based prevention, intervention, outpatient, and behavioral health aftercare; 
(B)detoxification (social and medical);  (C)acute hospitalization; 
(D)intensive outpatient/day treatment;  (E)residential treatment; 
(F)transitional living for those needing a temporary, stable living environment that is supportive of treatment and recovery goals;  (G)emergency shelter; 
(H)intensive case management;  (I)diagnostic services; and 
(J)promotion of healthy approaches to risk and safety issues, including injury prevention.  (2)Child careBehavioral health services for Indians from birth through age 17, including— 
(A)preschool and school age fetal alcohol spectrum disorder services, including assessment and behavioral intervention;  (B)mental health and substance abuse services (emotional, organic, alcohol, drug, inhalant, and tobacco); 
(C)identification and treatment of co-occurring disorders and comorbidity;  (D)prevention of alcohol, drug, inhalant, and tobacco use; 
(E)early intervention, treatment, and aftercare;  (F)promotion of healthy approaches to risk and safety issues; and 
(G)identification and treatment of neglect and physical, mental, and sexual abuse.  (3)Adult careBehavioral health services for Indians from age 18 through 55, including— 
(A)early intervention, treatment, and aftercare;  (B)mental health and substance abuse services (emotional, alcohol, drug, inhalant, and tobacco), including sex specific services; 
(C)identification and treatment of co-occurring disorders (dual diagnosis) and comorbidity;  (D)promotion of healthy approaches for risk-related behavior; 
(E)treatment services for women at risk of giving birth to a child with a fetal alcohol spectrum disorder; and  (F)sex specific treatment for sexual assault and domestic violence. 
(4)Family careBehavioral health services for families, including— (A)early intervention, treatment, and aftercare for affected families; 
(B)treatment for sexual assault and domestic violence; and  (C)promotion of healthy approaches relating to parenting, domestic violence, and other abuse issues. 
(5)Elder careBehavioral health services for Indians 56 years of age and older, including— (A)early intervention, treatment, and aftercare; 
(B)mental health and substance abuse services (emotional, alcohol, drug, inhalant, and tobacco), including sex specific services;  (C)identification and treatment of co-occurring disorders (dual diagnosis) and comorbidity; 
(D)promotion of healthy approaches to managing conditions related to aging;  (E)sex specific treatment for sexual assault, domestic violence, neglect, physical and mental abuse and exploitation; and 
(F)identification and treatment of dementias regardless of cause.  (d)Community behavioral health plan (1)EstablishmentThe governing body of any Indian tribe, tribal organization, or urban Indian organization may adopt a resolution for the establishment of a community behavioral health plan providing for the identification and coordination of available resources and programs to identify, prevent, or treat substance abuse, mental illness, or dysfunctional and self-destructive behavior, including child abuse and family violence, among its members or its service population. This plan should include behavioral health services, social services, intensive outpatient services, and continuing aftercare. 
(2)Technical assistanceAt the request of an Indian tribe, tribal organization, or urban Indian organization, the Bureau of Indian Affairs and the Service shall cooperate with and provide technical assistance to the Indian tribe, tribal organization, or urban Indian organization in the development and implementation of such plan.  (3)FundingThe Secretary, acting through the Service, Indian tribes, and tribal organizations, may make funding available to Indian tribes and tribal organizations which adopt a resolution pursuant to paragraph (1) to obtain technical assistance for the development of a community behavioral health plan and to provide administrative support in the implementation of such plan. 
(e)Coordination for availability of servicesThe Secretary, acting through the Service, shall coordinate behavioral health planning, to the extent feasible, with other Federal agencies and with State agencies, to encourage comprehensive behavioral health services for Indians regardless of their place of residence.  (f)Mental health care need assessmentNot later than 1 year after the date of enactment of the Indian Healthcare Improvement Act of 2017, the Secretary, acting through the Service, shall make an assessment of the need for inpatient mental health care among Indians and the availability and cost of inpatient mental health facilities which can meet such need. In making such assessment, the Secretary shall consider the possible conversion of existing, underused Service hospital beds into psychiatric units to meet such need. 
703.Memoranda of agreement with the Department of Interior 
(a)ContentsNot later than 1 year after the date of enactment of the Indian Healthcare Improvement Act of 2017, the Secretary, acting through the Service, and the Secretary of the Interior shall develop and enter into a memoranda of agreement, or review and update any existing memoranda of agreement, as required by section 4205 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2411) under which the Secretaries address the following: (1)The scope and nature of mental illness and dysfunctional and self-destructive behavior, including child abuse and family violence, among Indians. 
(2)The existing Federal, tribal, State, local, and private services, resources, and programs available to provide behavioral health services for Indians.  (3)The unmet need for additional services, resources, and programs necessary to meet the needs identified pursuant to paragraph (1). 
(4) 
(A)The right of Indians, as citizens of the United States and of the States in which they reside, to have access to behavioral health services to which all citizens have access.  (B)The right of Indians to participate in, and receive the benefit of, such services. 
(C)The actions necessary to protect the exercise of such right.  (5)The responsibilities of the Bureau of Indian Affairs and the Service, including mental illness identification, prevention, education, referral, and treatment services (including services through multidisciplinary resource teams), at the central, area, and agency and Service unit, Service area, and headquarters levels to address the problems identified in paragraph (1). 
(6)A strategy for the comprehensive coordination of the behavioral health services provided by the Bureau of Indian Affairs and the Service to meet the problems identified pursuant to paragraph (1), including— (A)the coordination of alcohol and substance abuse programs of the Service, the Bureau of Indian Affairs, and Indian tribes and tribal organizations (developed under the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2401 et seq.)) with behavioral health initiatives pursuant to this Act, particularly with respect to the referral and treatment of dually diagnosed individuals requiring behavioral health and substance abuse treatment; and 
(B)ensuring that the Bureau of Indian Affairs and Service programs and services (including multidisciplinary resource teams) addressing child abuse and family violence are coordinated with such non-Federal programs and services.  (7)Directing appropriate officials of the Bureau of Indian Affairs and the Service, particularly at the agency and Service unit levels, to cooperate fully with tribal requests made pursuant to community behavioral health plans adopted under section 702(c) and section 4206 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2412). 
(8)Providing for an annual review of such agreement by the Secretaries which shall be provided to Congress and Indian tribes and tribal organizations.  (b)Specific provisions requiredThe memoranda of agreement updated or entered into pursuant to subsection (a) shall include specific provisions pursuant to which the Service shall assume responsibility for— 
(1)the determination of the scope of the problem of alcohol and substance abuse among Indians, including the number of Indians within the jurisdiction of the Service who are directly or indirectly affected by alcohol and substance abuse and the financial and human cost;  (2)an assessment of the existing and needed resources necessary for the prevention of alcohol and substance abuse and the treatment of Indians affected by alcohol and substance abuse; and 
(3)an estimate of the funding necessary to adequately support a program of prevention of alcohol and substance abuse and treatment of Indians affected by alcohol and substance abuse.  (c)PublicationEach memorandum of agreement entered into or renewed (and amendments or modifications thereto) under subsection (a) shall be published in the Federal Register. At the same time as publication in the Federal Register, the Secretary shall provide a copy of such memoranda, amendment, or modification to each Indian tribe, tribal organization, and urban Indian organization. 
704.Comprehensive behavioral health prevention and treatment program 
(a)Establishment 
(1)In generalThe Secretary, acting through the Service, shall provide a program of comprehensive behavioral health, prevention, treatment, and aftercare, which may include, if feasible and appropriate, systems of care, and shall include— (A)prevention, through educational intervention, in Indian communities; 
(B)acute detoxification, psychiatric hospitalization, residential, and intensive outpatient treatment;  (C)community-based rehabilitation and aftercare; 
(D)community education and involvement, including extensive training of health care, educational, and community-based personnel;  (E)specialized residential treatment programs for high-risk populations, including pregnant and postpartum women and their children; and 
(F)diagnostic services.  (2)Target populationsThe target population of such programs shall be members of Indian tribes. Efforts to train and educate key members of the Indian community shall also target employees of health, education, judicial, law enforcement, legal, and social service programs. 
(b)Contract health services 
(1)In generalThe Secretary, acting through the Service, may enter into contracts with public or private providers of behavioral health treatment services for the purpose of carrying out the program required under subsection (a).  (2)Provision of assistanceIn carrying out this subsection, the Secretary shall provide assistance to Indian tribes and tribal organizations to develop criteria for the certification of behavioral health service providers and accreditation of service facilities which meet minimum standards for such services and facilities. 
705.Mental health technician program 
(a)In generalPursuant to the Act of November 2, 1921 (25 U.S.C. 13) (commonly known as the Snyder Act), the Secretary shall establish and maintain a mental health technician program within the Service which— (1)provides for the training of Indians as mental health technicians; and 
(2)employs such technicians in the provision of community-based mental health care that includes identification, prevention, education, referral, and treatment services.  (b)Paraprofessional trainingIn carrying out subsection (a), the Secretary, acting through the Service, shall provide high-standard paraprofessional training in mental health care necessary to provide quality care to the Indian communities to be served. Such training shall be based upon a curriculum developed or approved by the Secretary which combines education in the theory of mental health care with supervised practical experience in the provision of such care. 
(c)Supervision and evaluation of techniciansThe Secretary, acting through the Service, shall supervise and evaluate the mental health technicians in the training program.  (d)Traditional health care practicesThe Secretary, acting through the Service, shall ensure that the program established pursuant to this section involves the use and promotion of the traditional health care practices of the Indian tribes to be served. 
706.Licensing requirement for mental health care workers 
(a)In generalSubject to section 221, and except as provided in subsection (b), any individual employed as a psychologist, social worker, or marriage and family therapist for the purpose of providing mental health care services to Indians in a clinical setting under this Act is required to be licensed as a psychologist, social worker, or marriage and family therapist, respectively.  (b)TraineesAn individual may be employed as a trainee in psychology, social work, or marriage and family therapy to provide mental health care services described in subsection (a) if such individual— 
(1)works under the direct supervision of a licensed psychologist, social worker, or marriage and family therapist, respectively;  (2)is enrolled in or has completed at least 2 years of course work at a post-secondary, accredited education program for psychology, social work, marriage and family therapy, or counseling; and 
(3)meets such other training, supervision, and quality review requirements as the Secretary may establish.  707.Indian women treatment programs (a)GrantsThe Secretary, consistent with section 702, may make grants to Indian tribes, tribal organizations, and urban Indian organizations to develop and implement a comprehensive behavioral health program of prevention, intervention, treatment, and relapse prevention services that specifically addresses the cultural, historical, social, and child care needs of Indian women, regardless of age. 
(b)Use of grant fundsA grant made pursuant to this section may be used— (1)to develop and provide community training, education, and prevention programs for Indian women relating to behavioral health issues, including fetal alcohol spectrum disorders; 
(2)to identify and provide psychological services, counseling, advocacy, support, and relapse prevention to Indian women and their families; and  (3)to develop prevention and intervention models for Indian women which incorporate traditional health care practices, cultural values, and community and family involvement. 
(c)CriteriaThe Secretary, in consultation with Indian tribes and tribal organizations, shall establish criteria for the review and approval of applications and proposals for funding under this section.  (d)Allocation of funds for urban Indian organizations20 percent of the funds appropriated pursuant to this section shall be used to make grants to urban Indian organizations. 
708.Indian youth program 
(a)Detoxification and rehabilitationThe Secretary, acting through the Service, consistent with section 702, shall develop and implement a program for acute detoxification and treatment for Indian youths, including behavioral health services. The program shall include regional treatment centers designed to include detoxification and rehabilitation for both sexes on a referral basis and programs developed and implemented by Indian tribes or tribal organizations at the local level under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.). Regional centers shall be integrated with the intake and rehabilitation programs based in the referring Indian community.  (b)Alcohol and substance abuse treatment centers or facilities (1)Establishment (A)In generalThe Secretary, acting through the Service, shall construct, renovate, or, as necessary, purchase, and appropriately staff and operate, at least 1 youth regional treatment center or treatment network in each area under the jurisdiction of an area office. 
(B)Area office in CaliforniaFor the purposes of this subsection, the area office in California shall be considered to be 2 area offices, 1 office whose jurisdiction shall be considered to encompass the northern area of the State of California, and 1 office whose jurisdiction shall be considered to encompass the remainder of the State of California for the purpose of implementing California treatment networks.  (2)FundingFor the purpose of staffing and operating such centers or facilities, funding shall be pursuant to the Act of November 2, 1921 (25 U.S.C. 13). 
(3)LocationA youth treatment center constructed or purchased under this subsection shall be constructed or purchased at a location within the area described in paragraph (1) agreed upon (by appropriate tribal resolution) by a majority of the Indian tribes to be served by such center.  (4)Specific provision of funds (A)In generalNotwithstanding any other provision of this title, the Secretary may, from amounts authorized to be appropriated for the purposes of carrying out this section, make funds available to— 
(i)the Tanana Chiefs Conference, Incorporated, for the purpose of leasing, constructing, renovating, operating, and maintaining a residential youth treatment facility in Fairbanks, Alaska; and  (ii)the Southeast Alaska Regional Health Corporation to staff and operate a residential youth treatment facility without regard to the proviso set forth in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l)). 
(B)Provision of services to eligible youthsUntil additional residential youth treatment facilities are established in Alaska pursuant to this section, the facilities specified in subparagraph (A) shall make every effort to provide services to all eligible Indian youths residing in Alaska.  (c)Intermediate adolescent behavioral health services (1)In generalThe Secretary, acting through the Service, may provide intermediate behavioral health services, which may , if feasible and appropriate, incorporate systems of care, to Indian children and adolescents, including— 
(A)pretreatment assistance;  (B)inpatient, outpatient, and aftercare services; 
(C)emergency care;  (D)suicide prevention and crisis intervention; and 
(E)prevention and treatment of mental illness and dysfunctional and self-destructive behavior, including child abuse and family violence.  (2)Use of fundsFunds provided under this subsection may be used— 
(A)to construct or renovate an existing health facility to provide intermediate behavioral health services;  (B)to hire behavioral health professionals; 
(C)to staff, operate, and maintain an intermediate mental health facility, group home, sober housing, transitional housing or similar facilities, or youth shelter where intermediate behavioral health services are being provided;  (D)to make renovations and hire appropriate staff to convert existing hospital beds into adolescent psychiatric units; and 
(E)for intensive home- and community-based services.  (3)CriteriaThe Secretary, acting through the Service, shall, in consultation with Indian tribes and tribal organizations, establish criteria for the review and approval of applications or proposals for funding made available pursuant to this subsection. 
(d)Federally owned structures 
(1)In generalThe Secretary, in consultation with Indian tribes and tribal organizations, shall— (A)identify and use, where appropriate, federally owned structures suitable for local residential or regional behavioral health treatment for Indian youths; and 
(B)establish guidelines for determining the suitability of any such federally owned structure to be used for local residential or regional behavioral health treatment for Indian youths.  (2)Terms and conditions for use of structureAny structure described in paragraph (1) may be used under such terms and conditions as may be agreed upon by the Secretary and the agency having responsibility for the structure and any Indian tribe or tribal organization operating the program. 
(e)Rehabilitation and aftercare services 
(1)In generalThe Secretary, Indian tribes, or tribal organizations, in cooperation with the Secretary of the Interior, shall develop and implement within each Service unit, community-based rehabilitation and follow-up services for Indian youths who are having significant behavioral health problems, and require long-term treatment, community reintegration, and monitoring to support the Indian youths after their return to their home community.  (2)AdministrationServices under paragraph (1) shall be provided by trained staff within the community who can assist the Indian youths in their continuing development of self-image, positive problem-solving skills, and nonalcohol or substance abusing behaviors. Such staff may include alcohol and substance abuse counselors, mental health professionals, and other health professionals and paraprofessionals, including community health representatives. 
(f)Inclusion of family in youth treatment programIn providing the treatment and other services to Indian youths authorized by this section, the Secretary, acting through the Service, shall provide for the inclusion of family members of such youths in the treatment programs or other services as may be appropriate. Not less than 10 percent of the funds appropriated for the purposes of carrying out subsection (e) shall be used for outpatient care of adult family members related to the treatment of an Indian youth under that subsection.  (g)Multidrug abuse programThe Secretary, acting through the Service, shall provide, consistent with section 702, programs and services to prevent and treat the abuse of multiple forms of substances, including alcohol, drugs, inhalants, and tobacco, among Indian youths residing in Indian communities, on or near reservations, and in urban areas and provide appropriate mental health services to address the incidence of mental illness among such youths. 
(h)Indian youth mental healthThe Secretary, acting through the Service, shall collect data for the report under section 801 with respect to— (1)the number of Indian youth who are being provided mental health services through the Service and tribal health programs; 
(2)a description of, and costs associated with, the mental health services provided for Indian youth through the Service and tribal health programs;  (3)the number of youth referred to the Service or tribal health programs for mental health services; 
(4)the number of Indian youth provided residential treatment for mental health and behavioral problems through the Service and tribal health programs, reported separately for on- and off-reservation facilities; and  (5)the costs of the services described in paragraph (4). 
709.Inpatient and community-based mental health facilities design, construction, and staffingNot later than 1 year after the date of enactment of theIndian Healthcare Improvement Act of 2017, the Secretary, acting through the Service, may provide, in each area of the Service, not less than 1 inpatient mental health care facility, or the equivalent, for Indians with behavioral health problems. For the purposes of this subsection, California shall be considered to be 2 area offices, 1 office whose location shall be considered to encompass the northern area of the State of California and 1 office whose jurisdiction shall be considered to encompass the remainder of the State of California. The Secretary shall consider the possible conversion of existing, underused Service hospital beds into psychiatric units to meet such need.  710.Training and community education (a)ProgramThe Secretary, in cooperation with the Secretary of the Interior, shall develop and implement or assist Indian tribes and tribal organizations to develop and implement, within each Service unit or tribal program, a program of community education and involvement which shall be designed to provide concise and timely information to the community leadership of each tribal community. Such program shall include education about behavioral health issues to political leaders, tribal judges, law enforcement personnel, members of tribal health and education boards, health care providers including traditional practitioners, and other critical members of each tribal community. Such program may also include community-based training to develop local capacity and tribal community provider training for prevention, intervention, treatment, and aftercare. 
(b)InstructionThe Secretary, acting through the Service, shall provide instruction in the area of behavioral health issues, including instruction in crisis intervention and family relations in the context of alcohol and substance abuse, child sexual abuse, youth alcohol and substance abuse, and the causes and effects of fetal alcohol spectrum disorders to appropriate employees of the Bureau of Indian Affairs and the Service, and to personnel in schools or programs operated under any contract with the Bureau of Indian Affairs or the Service, including supervisors of emergency shelters and halfway houses described in section 4213 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2433).  (c)Training modelsIn carrying out the education and training programs required by this section, the Secretary, in consultation with Indian tribes, tribal organizations, Indian behavioral health experts, and Indian alcohol and substance abuse prevention experts, shall develop and provide community-based training models. Such models shall address— 
(1)the elevated risk of alcohol abuse and other behavioral health problems faced by children of alcoholics;  (2)the cultural, spiritual, and multigenerational aspects of behavioral health problem prevention and recovery; and 
(3)community-based and multidisciplinary strategies for preventing and treating behavioral health problems.  711.Behavioral health program (a)Innovative programsThe Secretary, acting through the Service, consistent with section 702, may plan, develop, implement, and carry out programs to deliver innovative community-based behavioral health services to Indians. 
(b)Awards; criteriaThe Secretary may award a grant for a project under subsection (a) to an Indian tribe or tribal organization and may consider the following criteria: (1)The project will address significant unmet behavioral health needs among Indians. 
(2)The project will serve a significant number of Indians.  (3)The project has the potential to deliver services in an efficient and effective manner. 
(4)The Indian tribe or tribal organization has the administrative and financial capability to administer the project.  (5)The project may deliver services in a manner consistent with traditional health care practices. 
(6)The project is coordinated with, and avoids duplication of, existing services.  (c)Equitable treatmentFor purposes of this subsection, the Secretary shall, in evaluating project applications or proposals, use the same criteria that the Secretary uses in evaluating any other application or proposal for such funding. 
712.Fetal alcohol spectrum disorders programs 
(a)Programs 
(1)EstablishmentThe Secretary, consistent with section 702, acting through the Service, Indian Tribes, and Tribal Organizations, is authorized to establish and operate fetal alcohol spectrum disorders programs as provided in this section for the purposes of meeting the health status objectives specified in section 3.  (2)Use of funds (A)In generalFunding provided pursuant to this section shall be used for the following: 
(i)To develop and provide for Indians community and in-school training, education, and prevention programs relating to fetal alcohol spectrum disorders.  (ii)To identify and provide behavioral health treatment to high-risk Indian women and high-risk women pregnant with an Indian’s child. 
(iii)To identify and provide appropriate psychological services, educational and vocational support, counseling, advocacy, and information to fetal alcohol spectrum disorders-affected Indians and their families or caretakers.  (iv)To develop and implement counseling and support programs in schools for fetal alcohol spectrum disorders-affected Indian children. 
(v)To develop prevention and intervention models which incorporate practitioners of traditional health care practices, cultural values, and community involvement.  (vi)To develop, print, and disseminate education and prevention materials on fetal alcohol spectrum disorders. 
(vii)To develop and implement, in consultation with Indian Tribes and Tribal Organizations, and in conference with urban Indian Organizations, culturally sensitive assessment and diagnostic tools including dysmorphology clinics and multidisciplinary fetal alcohol spectrum disorders clinics for use in Indian communities and urban Centers.  (viii)To develop and provide training on fetal alcohol spectrum disorders to professionals providing services to Indians, including medical and allied health practitioners, social service providers, educators, and law enforcement, court officials and corrections personnel in the juvenile and criminal justice systems. 
(B)Additional usesIn addition to any purpose under subparagraph (A), funding provided pursuant to this section may be used for 1 or more of the following: (i)Early childhood intervention projects from birth on to mitigate the effects of fetal alcohol spectrum disorders among Indians. 
(ii)Community-based support services for Indians and women pregnant with Indian children.  (iii)Community-based housing for adult Indians with fetal alcohol spectrum disorders. 
(3)Criteria for applicationsThe Secretary shall establish criteria for the review and approval of applications for funding under this section.  (b)ServicesThe Secretary, acting through the Service, Indian Tribes, and Tribal Organizations, shall— 
(1)develop and provide services for the prevention, intervention, treatment, and aftercare for those affected by fetal alcohol spectrum disorders in Indian communities; and  (2)provide supportive services, including services to meet the special educational, vocational, school-to-work transition, and independent living needs of adolescent and adult Indians with fetal alcohol spectrum disorders. 
(c)Applied research projectsThe Secretary, acting through the Substance Abuse and Mental Health Services Administration, shall make grants to Indian Tribes, Tribal Organizations, and urban Indian Organizations for applied research projects which propose to elevate the understanding of methods to prevent, intervene, treat, or provide rehabilitation and behavioral health aftercare for Indians and urban Indians affected by fetal alcohol spectrum disorders.  (d)Funding for urban Indian OrganizationsTen percent of the funds appropriated pursuant to this section shall be used to make grants to urban Indian Organizations funded under title V. 
713.Child sexual abuse prevention and treatment programs 
(a)EstablishmentThe Secretary, acting through the Service, shall establish, consistent with section 702, in every Service area, programs involving treatment for— (1)victims of sexual abuse who are Indian children or children in an Indian household; and 
(2)other members of the household or family of the victims described in paragraph (1).  (b)Use of fundsFunding provided pursuant to this section shall be used for the following: 
(1)To develop and provide community education and prevention programs related to sexual abuse of Indian children or children in an Indian household.  (2)To identify and provide behavioral health treatment to victims of sexual abuse who are Indian children or children in an Indian household, and to their family members who are affected by sexual abuse. 
(3)To develop prevention and intervention models which incorporate traditional health care practices, cultural values, and community involvement.  (4)To develop and implement culturally sensitive assessment and diagnostic tools for use in Indian communities and urban centers. 
(c)CoordinationThe programs established under subsection (a) shall be carried out in coordination with programs and services authorized under the Indian Child Protection and Family Violence Prevention Act (25 U.S.C. 3201 et seq.).  714.Domestic and sexual violence prevention and treatment (a)In generalThe Secretary, in accordance with section 702, is authorized to establish in each Service area programs involving the prevention and treatment of— 
(1)Indian victims of domestic violence or sexual abuse; and  (2)other members of the household or family of the victims described in paragraph (1). 
(b)Use of fundsFunds made available to carry out this section shall be used— (1)to develop and implement prevention programs and community education programs relating to domestic violence and sexual abuse; 
(2)to provide behavioral health services, including victim support services, and medical treatment (including examinations performed by sexual assault nurse examiners) to Indian victims of domestic violence or sexual abuse;  (3)to purchase rape kits; and 
(4)to develop prevention and intervention models, which may incorporate traditional health care practices.  (c)Training and certification (1)In generalNot later than 1 year after the date of enactment of the Indian Healthcare Improvement Act of 2017, the Secretary shall establish appropriate protocols, policies, procedures, standards of practice, and, if not available elsewhere, training curricula and training and certification requirements for services for victims of domestic violence and sexual abuse. 
(2)ReportNot later than 18 months after the date of enactment of the Indian Healthcare Improvement Act of 2017, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes the means and extent to which the Secretary has carried out paragraph (1).  (d)Coordination (1)In generalThe Secretary, in coordination with the Attorney General, Federal and tribal law enforcement agencies, Indian health programs, and domestic violence or sexual assault victim organizations, shall develop appropriate victim services and victim advocate training programs— 
(A)to improve domestic violence or sexual abuse responses;  (B)to improve forensic examinations and collection; 
(C)to identify problems or obstacles in the prosecution of domestic violence or sexual abuse; and  (D)to meet other needs or carry out other activities required to prevent, treat, and improve prosecutions of domestic violence and sexual abuse. 
(2)ReportNot later than 2 years after the date of enactment of the Indian Healthcare Improvement Act of 2017, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes, with respect to the matters described in paragraph (1), the improvements made and needed, problems or obstacles identified, and costs necessary to address the problems or obstacles, and any other recommendations that the Secretary determines to be appropriate.  715.Behavioral health research (a)In generalThe Secretary, in consultation with appropriate Federal agencies, shall make grants to, or enter into contracts with, Indian tribes, tribal organizations, and urban Indian organizations or enter into contracts with, or make grants to appropriate institutions for, the conduct of research on the incidence and prevalence of behavioral health problems among Indians served by the Service, Indian tribes, or tribal organizations and among Indians in urban areas. Research priorities under this section shall include— 
(1)the multifactorial causes of Indian youth suicide, including— (A)protective and risk factors and scientific data that identifies those factors; and 
(B)the effects of loss of cultural identity and the development of scientific data on those effects;  (2)the interrelationship and interdependence of behavioral health problems with alcoholism and other substance abuse, suicide, homicides, other injuries, and the incidence of family violence; and 
(3)the development of models of prevention techniques.  (b)EmphasisThe effect of the interrelationships and interdependencies referred to in subsection (a)(2) on children, and the development of prevention techniques under subsection (a)(3) applicable to children, shall be emphasized. 
BIndian youth suicide prevention 
721.Findings and purpose 
(a)FindingsCongress finds that— (1) (A)the rate of suicide of American Indians and Alaska Natives is 1.9 times higher than the national average rate; and 
(B)the rate of suicide of Indian and Alaska Native youth aged 15 through 24 is— (i)3.5 times the national average rate; and 
(ii)the highest rate of any population group in the United States;  (2)many risk behaviors and contributing factors for suicide are more prevalent in Indian country than in other areas, including— 
(A)history of previous suicide attempts;  (B)family history of suicide; 
(C)history of depression or other mental illness;  (D)alcohol or drug abuse; 
(E)health disparities;  (F)stressful life events and losses; 
(G)easy access to lethal methods;  (H)exposure to the suicidal behavior of others; 
(I)isolation; and  (J)incarceration; 
(3)according to national data for 2005, suicide was the second-leading cause of death for Indians and Alaska Natives of both sexes aged 10 through 34;  (4) (A)the suicide rates of Indian and Alaska Native males aged 15 through 24 are— 
(i)as compared to suicide rates of males of any other racial group, up to 4 times greater; and  (ii)as compared to suicide rates of females of any other racial group, up to 11 times greater; and 
(B)data demonstrates that, over their lifetimes, females attempt suicide 2 to 3 times more often than males;  (5) (A)Indian tribes, especially Indian tribes located in the Great Plains, have experienced epidemic levels of suicide, up to 10 times the national average; and 
(B)suicide clustering in Indian country affects entire tribal communities;  (6)death rates for Indians and Alaska Natives are statistically underestimated because many areas of Indian country lack the proper resources to identify and monitor the presence of disease; 
(7) 
(A)the Indian Health Service experiences health professional shortages, with physician vacancy rates of approximately 17 percent, and nursing vacancy rates of approximately 18 percent, in 2007;  (B)90 percent of all teens who die by suicide suffer from a diagnosable mental illness at time of death; 
(C)more than 1⁄2 of teens who die by suicide have never been seen by a mental health provider; and  (D)1/3 of health needs in Indian country relate to mental health; 
(8)often, the lack of resources of Indian tribes and the remote nature of Indian reservations make it difficult to meet the requirements necessary to access Federal assistance, including grants;  (9)the Substance Abuse and Mental Health Services Administration and the Service have established specific initiatives to combat youth suicide in Indian country and among Indians and Alaska Natives throughout the United States, including the National Suicide Prevention Initiative of the Service, which has worked with Service, tribal, and urban Indian health programs since 2003; 
(10)the National Strategy for Suicide Prevention was established in 2001 through a Department of Health and Human Services collaboration among— (A)the Substance Abuse and Mental Health Services Administration; 
(B)the Service;  (C)the Centers for Disease Control and Prevention; 
(D)the National Institutes of Health; and  (E)the Health Resources and Services Administration; and 
(11)the Service and other agencies of the Department of Health and Human Services use information technology and other programs to address the suicide prevention and mental health needs of Indians and Alaska Natives.  (b)PurposesThe purposes of this subtitle are— 
(1)to authorize the Secretary to carry out a demonstration project to test the use of telemental health services in suicide prevention, intervention, and treatment of Indian youth, including through— (A)the use of psychotherapy, psychiatric assessments, diagnostic interviews, therapies for mental health conditions predisposing to suicide, and alcohol and substance abuse treatment; 
(B)the provision of clinical expertise to, consultation services with, and medical advice and training for frontline health care providers working with Indian youth;  (C)training and related support for community leaders, family members, and health and education workers who work with Indian youth; 
(D)the development of culturally relevant educational materials on suicide; and  (E)data collection and reporting; 
(2)to encourage Indian tribes, tribal organizations, and other mental health care providers serving residents of Indian country to obtain the services of predoctoral psychology and psychiatry interns; and  (3)to enhance the provision of mental health care services to Indian youth through existing grant programs of the Substance Abuse and Mental Health Services Administration. 
722.DefinitionsIn this subtitle: (1)AdministrationThe term Administration means the Substance Abuse and Mental Health Services Administration. 
(2)Demonstration projectThe term demonstration project means the Indian youth telemental health demonstration project authorized under section 723(a).  (3)Telemental healthThe term telemental health means the use of electronic information and telecommunications technologies to support long-distance mental health care, patient and professional-related education, public health, and health administration. 
723.Indian youth telemental health demonstration project 
(a)Authorization 
(1)In generalThe Secretary, acting through the Service, is authorized to carry out a demonstration project to award grants for the provision of telemental health services to Indian youth who— (A)have expressed suicidal ideas; 
(B)have attempted suicide; or  (C)have behavioral health conditions that increase or could increase the risk of suicide. 
(2)Eligibility for grantsGrants under paragraph (1) shall be awarded to Indian tribes and tribal organizations that operate 1 or more facilities— (A)located in an area with documented disproportionately high rates of suicide; 
(B)reporting active clinical telehealth capabilities; or  (C)offering school-based telemental health services to Indian youth. 
(3)Grant periodThe Secretary shall award grants under this section for a period of up to 4 years.  (4)Maximum number of grantsNot more than 5 grants shall be provided under paragraph (1), with priority consideration given to Indian tribes and tribal organizations that— 
(A)serve a particular community or geographic area in which there is a demonstrated need to address Indian youth suicide;  (B)enter into collaborative partnerships with Service or other tribal health programs or facilities to provide services under this demonstration project; 
(C)serve an isolated community or geographic area that has limited or no access to behavioral health services; or  (D)operate a detention facility at which Indian youth are detained. 
(5)Consultation with AdministrationIn developing and carrying out the demonstration project under this subsection, the Secretary shall consult with the Administration as the Federal agency focused on mental health issues, including suicide.  (b)Use of funds (1)In generalAn Indian tribe or tribal organization shall use a grant received under subsection (a) for the following purposes: 
(A)To provide telemental health services to Indian youth, including the provision of— (i)psychotherapy; 
(ii)psychiatric assessments and diagnostic interviews, therapies for mental health conditions predisposing to suicide, and treatment; and  (iii)alcohol and substance abuse treatment. 
(B)To provide clinician-interactive medical advice, guidance and training, assistance in diagnosis and interpretation, crisis counseling and intervention, and related assistance to Service or tribal clinicians and health services providers working with youth being served under the demonstration project.  (C)To assist, educate, and train community leaders, health education professionals and paraprofessionals, tribal outreach workers, and family members who work with the youth receiving telemental health services under the demonstration project, including with identification of suicidal tendencies, crisis intervention and suicide prevention, emergency skill development, and building and expanding networks among those individuals and with State and local health services providers. 
(D)To develop and distribute culturally appropriate community educational materials regarding— (i)suicide prevention; 
(ii)suicide education;  (iii)suicide screening; 
(iv)suicide intervention; and  (v)ways to mobilize communities with respect to the identification of risk factors for suicide. 
(E)To conduct data collection and reporting relating to Indian youth suicide prevention efforts.  (2)Traditional health care practicesIn carrying out the purposes described in paragraph (1), an Indian tribe or tribal organization may use and promote the traditional health care practices of the Indian tribes of the youth to be served. 
(c)Applications 
(1)In generalSubject to paragraph (2), to be eligible to receive a grant under subsection (a), an Indian tribe or tribal organization shall prepare and submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require, including— (A)a description of the project that the Indian tribe or tribal organization will carry out using the funds provided under the grant; 
(B)a description of the manner in which the project funded under the grant would— (i)meet the telemental health care needs of the Indian youth population to be served by the project; or 
(ii)improve the access of the Indian youth population to be served to suicide prevention and treatment services;  (C)evidence of support for the project from the local community to be served by the project; 
(D)a description of how the families and leadership of the communities or populations to be served by the project would be involved in the development and ongoing operations of the project;  (E)a plan to involve the tribal community of the youth who are provided services by the project in planning and evaluating the behavioral health care and suicide prevention efforts provided, in order to ensure the integration of community, clinical, environmental, and cultural components of the treatment; and 
(F)a plan for sustaining the project after Federal assistance for the demonstration project has terminated.  (2)Efficiency of grant application processThe Secretary shall carry out such measures as the Secretary determines to be necessary to maximize the time and workload efficiency of the process by which Indian tribes and tribal organizations apply for grants under paragraph (1). 
(d)CollaborationThe Secretary, acting through the Service, shall encourage Indian tribes and tribal organizations receiving grants under this section to collaborate to enable comparisons regarding best practices across projects.  (e)Annual reportEach grant recipient shall submit to the Secretary an annual report that— 
(1)describes the number of telemental health services provided; and  (2)includes any other information that the Secretary may require. 
(f)Reports to Congress 
(1)Initial report 
(A)In generalNot later than 2 years after the date on which the first grant is awarded under this section, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources and the Committee on Energy and Commerce of the House of Representatives a report that— (i)describes each project funded by a grant under this section during the preceding 2-year period, including a description of the level of success achieved by the project; and 
(ii)evaluates whether the demonstration project should be continued during the period beginning on the date of termination of funding for the demonstration project under subsection (g) and ending on the date on which the final report is submitted under paragraph (2).  (B)Continuation of demonstration projectOn a determination by the Secretary under clause (ii) of subparagraph (A) that the demonstration project should be continued, the Secretary may carry out the demonstration project during the period described in that clause using such sums otherwise made available to the Secretary as the Secretary determines to be appropriate. 
(2)Final reportNot later than 270 days after the date of termination of funding for the demonstration project under subsection (g), the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources and the Committee on Energy and Commerce of the House of Representatives a final report that— (A)describes the results of the projects funded by grants awarded under this section, including any data available that indicate the number of attempted suicides; 
(B)evaluates the impact of the telemental health services funded by the grants in reducing the number of completed suicides among Indian youth;  (C)evaluates whether the demonstration project should be— 
(i)expanded to provide more than 5 grants; and  (ii)designated as a permanent program; and 
(D)evaluates the benefits of expanding the demonstration project to include urban Indian organizations.  (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,500,000 for each of fiscal years 2017 through 2019. 
724.Substance Abuse and Mental Health Services Administration grants 
(a)Grant applications 
(1)Efficiency of grant application processThe Secretary, acting through the Administration, shall carry out such measures as the Secretary determines to be necessary to maximize the time and workload efficiency of the process by which Indian tribes and tribal organizations apply for grants under any program administered by the Administration, including by providing methods other than electronic methods of submitting applications for those grants, if necessary.  (2)Priority for certain grants (A)In generalTo fulfill the trust responsibility of the United States to Indian tribes, in awarding relevant grants pursuant to a program described in subparagraph (B), the Secretary shall take into consideration the needs of Indian tribes or tribal organizations, as applicable, that serve populations with documented high suicide rates, regardless of whether those Indian tribes or tribal organizations possess adequate personnel or infrastructure to fulfill all applicable requirements of the relevant program. 
(B)Description of grant programsA grant program referred to in subparagraph (A) is a grant program— (i)administered by the Administration to fund activities relating to mental health, suicide prevention, or suicide-related risk factors; and 
(ii)under which an Indian tribe or tribal organization is an eligible recipient.  (3)Clarification regarding Indian tribes and tribal organizationsNotwithstanding any other provision of law, in applying for a grant under any program administered by the Administration, no Indian tribe or tribal organization shall be required to apply through a State or State agency. 
(4)Requirements for affected States 
(A)DefinitionsIn this paragraph: (i)Affected StateThe term affected State means a State— 
(I)the boundaries of which include 1 or more Indian tribes; and  (II)the application for a grant under any program administered by the Administration of which includes statewide data. 
(ii)Indian populationThe term Indian population means the total number of residents of an affected State who are Indian.  (B)RequirementsAs a condition of receipt of a grant under any program administered by the Administration, each affected State shall— 
(i)describe in the grant application— (I)the Indian population of the affected State; and 
(II)the contribution of that Indian population to the statewide data used by the affected State in the application; and  (ii)demonstrate to the satisfaction of the Secretary that— 
(I)of the total amount of the grant, the affected State will allocate for use for the Indian population of the affected State an amount equal to the proportion that— (aa)the Indian population of the affected State; bears to 
(bb)the total population of the affected State; and  (II)the affected State will take reasonable efforts to collaborate with each Indian tribe located within the affected State to carry out youth suicide prevention and treatment measures for members of the Indian tribe. 
(C)ReportNot later than 1 year after the date of receipt of a grant described in subparagraph (B), an affected State shall submit to the Secretary a report describing the measures carried out by the affected State to ensure compliance with the requirements of subparagraph (B)(ii).  (b)No non-Federal share requirementNotwithstanding any other provision of law, no Indian tribe or tribal organization shall be required to provide a non-Federal share of the cost of any project or activity carried out using a grant provided under any program administered by the Administration. 
(c)Outreach for rural and isolated Indian tribesDue to the rural, isolated nature of most Indian reservations and communities (especially those reservations and communities in the Great Plains region), the Secretary shall conduct outreach activities, with a particular emphasis on the provision of telemental health services, to achieve the purposes of this subtitle with respect to Indian tribes located in rural, isolated areas.  (d)Provision of other assistance (1)In generalThe Secretary, acting through the Administration, shall carry out such measures (including monitoring and the provision of required assistance) as the Secretary determines to be necessary to ensure the provision of adequate suicide prevention and mental health services to Indian tribes described in paragraph (2), regardless of whether those Indian tribes possess adequate personnel or infrastructure— 
(A)to submit an application for a grant under any program administered by the Administration, including due to problems relating to access to the Internet or other electronic means that may have resulted in previous obstacles to submission of a grant application; or  (B)to fulfill all applicable requirements of the relevant program. 
(2)Description of Indian tribesAn Indian tribe referred to in paragraph (1) is an Indian tribe— (A)the members of which experience— 
(i)a high rate of youth suicide;  (ii)low socioeconomic status; and 
(iii)extreme health disparity;  (B)that is located in a remote and isolated area; and 
(C)that lacks technology and communication infrastructure.  (3)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as the Secretary determines to be necessary to carry out this subsection. 
(e)Early intervention and assessment services 
(1)Definition of affected entityIn this subsection, the term affected entity means any entity— (A)that receives a grant for suicide intervention, prevention, or treatment under a program administered by the Administration; and 
(B)the population to be served by which includes Indian youth.  (2)RequirementThe Secretary, acting through the Administration, shall ensure that each affected entity carrying out a youth suicide early intervention and prevention strategy described in section 520E(c)(1) of the Public Health Service Act (42 U.S.C. 290bb–36(c)(1)), or any other youth suicide-related early intervention and assessment activity, provides training or education to individuals who interact frequently with the Indian youth to be served by the affected entity (including parents, teachers, coaches, and mentors) on identifying warning signs of Indian youth who are at risk of committing suicide. 
725.Use of predoctoral psychology and psychiatry internsThe Secretary shall carry out such activities as the Secretary determines to be necessary to encourage Indian tribes, tribal organizations, and other mental health care providers to obtain the services of predoctoral psychology and psychiatry interns— (1)to increase the quantity of patients served by the Indian tribes, tribal organizations, and other mental health care providers; and 
(2)for purposes of recruitment and retention.  726.Indian youth life skills development demonstration program (a)PurposeThe purpose of this section is to authorize the Secretary, acting through the Administration, to carry out a demonstration program to test the effectiveness of a culturally compatible, school-based, life skills curriculum for the prevention of Indian and Alaska Native adolescent suicide, including through— 
(1)the establishment of tribal partnerships to develop and implement such a curriculum, in cooperation with— (A)behavioral health professionals, with a priority for tribal partnerships cooperating with mental health professionals employed by the Service; 
(B)tribal or local school agencies; and  (C)parent and community groups; 
(2)the provision by the Administration or the Service of— (A)technical expertise; and 
(B)clinicians, analysts, and educators, as appropriate;  (3)training for teachers, school administrators, and community members to implement the curriculum; 
(4)the establishment of advisory councils composed of parents, educators, community members, trained peers, and others to provide advice regarding the curriculum and other components of the demonstration program;  (5)the development of culturally appropriate support measures to supplement the effectiveness of the curriculum; and 
(6)projects modeled after evidence-based projects, such as programs evaluated and published in relevant literature.  (b)Demonstration grant program (1)DefinitionsIn this subsection: 
(A)CurriculumThe term curriculum means the culturally compatible, school-based, life skills curriculum for the prevention of Indian and Alaska Native adolescent suicide identified by the Secretary under paragraph (2)(A).  (B)Eligible entityThe term eligible entity means— 
(i)an Indian tribe;  (ii)a tribal organization; 
(iii)any other tribally authorized entity; and  (iv)any partnership composed of 2 or more entities described in clause (i), (ii), or (iii). 
(2)EstablishmentThe Secretary, acting through the Administration, may establish and carry out a demonstration program under which the Secretary shall— (A)identify a culturally compatible, school-based, life skills curriculum for the prevention of Indian and Alaska Native adolescent suicide; 
(B)identify the Indian tribes that are at greatest risk for adolescent suicide;  (C)invite those Indian tribes to participate in the demonstration program by— 
(i)responding to a comprehensive program requirement request of the Secretary; or  (ii)submitting, through an eligible entity, an application in accordance with paragraph (4); and 
(D)provide grants to the Indian tribes identified under subparagraph (B) and eligible entities to implement the curriculum with respect to Indian and Alaska Native youths who— (i)are between the ages of 10 and 19; and 
(ii)attend school in a region that is at risk of high youth suicide rates, as determined by the Administration.  (3)Requirements (A)TermThe term of a grant provided under the demonstration program under this section shall be not less than 4 years. 
(B)Maximum numberThe Secretary may provide not more than 5 grants under the demonstration program under this section.  (C)AmountThe grants provided under this section shall be of equal amounts. 
(D)Certain schoolsIn selecting eligible entities to receive grants under this section, the Secretary shall ensure that not less than 1 demonstration program shall be carried out at each of— (i)a school operated by the Bureau of Indian Education; 
(ii)a Tribal school; and  (iii)a school receiving payments under section 8002 or 8003 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7702, 7703). 
(4)ApplicationsTo be eligible to receive a grant under the demonstration program, an eligible entity shall submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require, including— (A)an assurance that, in implementing the curriculum, the eligible entity will collaborate with 1 or more local educational agencies, including elementary schools, middle schools, and high schools; 
(B)an assurance that the eligible entity will collaborate, for the purpose of curriculum development, implementation, and training and technical assistance, with 1 or more— (i)nonprofit entities with demonstrated expertise regarding the development of culturally sensitive, school-based, youth suicide prevention and intervention programs; or 
(ii)institutions of higher education with demonstrated interest and knowledge regarding culturally sensitive, school-based, life skills youth suicide prevention and intervention programs;  (C)an assurance that the curriculum will be carried out in an academic setting in conjunction with at least 1 classroom teacher not less frequently than twice each school week for the duration of the academic year; 
(D)a description of the methods by which curriculum participants will be— (i)screened for mental health at-risk indicators; and 
(ii)if needed and on a case-by-case basis, referred to a mental health clinician for further assessment and treatment and with crisis response capability; and  (E)an assurance that supportive services will be provided to curriculum participants identified as high-risk participants, including referral, counseling, and follow-up services for— 
(i)drug or alcohol abuse;  (ii)sexual or domestic abuse; and 
(iii)depression and other relevant mental health concerns.  (5)Use of fundsAn Indian tribe identified under paragraph (2)(B) or an eligible entity may use a grant provided under this subsection— 
(A)to develop and implement the curriculum in a school-based setting;  (B)to establish an advisory council— 
(i)to advise the Indian tribe or eligible entity regarding curriculum development; and  (ii)to provide support services identified as necessary by the community being served by the Indian tribe or eligible entity; 
(C)to appoint and train a school- and community-based cultural resource liaison, who will act as an intermediary among the Indian tribe or eligible entity, the applicable school administrators, and the advisory council established by the Indian tribe or eligible entity;  (D)to establish an on-site, school-based, MA- or Ph.D.-level mental health practitioner (employed by the Service, if practicable) to work with tribal educators and other personnel; 
(E)to provide for the training of peer counselors to assist in carrying out the curriculum;  (F)to procure technical and training support from nonprofit or State entities or institutions of higher education identified by the community being served by the Indian tribe or eligible entity as the best suited to develop and implement the curriculum; 
(G)to train teachers and school administrators to effectively carry out the curriculum;  (H)to establish an effective referral procedure and network; 
(I)to identify and develop culturally compatible curriculum support measures;  (J)to obtain educational materials and other resources from the Administration or other appropriate entities to ensure the success of the demonstration program; and 
(K)to evaluate the effectiveness of the curriculum in preventing Indian and Alaska Native adolescent suicide.  (c)EvaluationsUsing such amounts made available pursuant to subsection (e) as the Secretary determines to be appropriate, the Secretary shall conduct, directly or through a grant, contract, or cooperative agreement with an entity that has experience regarding the development and operation of successful culturally compatible, school-based, life skills suicide prevention and intervention programs or evaluations, an annual evaluation of the demonstration program under this section, including an evaluation of— 
(1)the effectiveness of the curriculum in preventing Indian and Alaska Native adolescent suicide;  (2)areas for program improvement; and 
(3)additional development of the goals and objectives of the demonstration program.  (d)Report to Congress (1)In generalSubject to paragraph (2), not later than 180 days after the date of termination of the demonstration program, the Secretary shall submit to the Committee on Indian Affairs and the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Natural Resources and the Committee on Education and Labor of the House of Representatives a final report that— 
(A)describes the results of the program of each Indian tribe or eligible entity under this section;  (B)evaluates the effectiveness of the curriculum in preventing Indian and Alaska Native adolescent suicide; 
(C)makes recommendations regarding— (i)the expansion of the demonstration program under this section to additional eligible entities; 
(ii)designating the demonstration program as a permanent program; and  (iii)identifying and distributing the curriculum through the Suicide Prevention Resource Center of the Administration; and 
(D)incorporates any public comments received under paragraph (2).  (2)Public commentThe Secretary shall provide a notice of the report under paragraph (1) and an opportunity for public comment on the report for a period of not less than 90 days before submitting the report to Congress. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2017 through 2020..  HMiscellaneous 191.Confidentiality of medical quality assurance records; qualified immunity for participantsTitle VIII of the Indian Health Care Improvement Act (as amended by section 101(b)) is amended by inserting after section 804 (25 U.S.C. 1674) the following: 
 
805.Confidentiality of medical quality assurance records; qualified immunity for participants 
(a)DefinitionsIn this section: (1)Health care providerThe term health care provider means any health care professional, including community health aides and practitioners certified under section 119, who is— 
(A)granted clinical practice privileges or employed to provide health care services at— (i)an Indian health program; or 
(ii)a health program of an urban Indian organization; and  (B)licensed or certified to perform health care services by a governmental board or agency or professional health care society or organization. 
(2)Medical quality assurance programThe term medical quality assurance program means any activity carried out before, on, or after the date of enactment of the Indian Healthcare Improvement Act of 2017 by or for any Indian health program or urban Indian organization to assess the quality of medical care, including activities conducted by or on behalf of individuals, Indian health program or urban Indian organization medical or dental treatment review committees, or other review bodies responsible for quality assurance, credentials, infection control, patient safety, patient care assessment (including treatment procedures, blood, drugs, and therapeutics), medical records, health resources management review, and identification and prevention of medical or dental incidents and risks.  (3)Medical quality assurance recordThe term medical quality assurance record means the proceedings, records, minutes, and reports that— 
(A)emanate from quality assurance program activities described in paragraph (2); and  (B)are produced or compiled by or for an Indian health program or urban Indian organization as part of a medical quality assurance program. 
(b)Confidentiality of recordsMedical quality assurance records created by or for any Indian health program or a health program of an urban Indian organization as part of a medical quality assurance program are confidential and privileged. Such records may not be disclosed to any person or entity, except as provided in subsection (d).  (c)Prohibition on disclosure and testimony (1)In generalNo part of any medical quality assurance record described in subsection (b) may be subject to discovery or admitted into evidence in any judicial or administrative proceeding, except as provided in subsection (d). 
(2)TestimonyAn individual who reviews or creates medical quality assurance records for any Indian health program or urban Indian organization who participates in any proceeding that reviews or creates such records may not be permitted or required to testify in any judicial or administrative proceeding with respect to such records or with respect to any finding, recommendation, evaluation, opinion, or action taken by such person or body in connection with such records except as provided in this section.  (d)Authorized disclosure and testimony (1)In generalSubject to paragraph (2), a medical quality assurance record described in subsection (b) may be disclosed, and an individual referred to in subsection (c) may give testimony in connection with such a record, only as follows: 
(A)To a Federal agency or private organization, if such medical quality assurance record or testimony is needed by such agency or organization to perform licensing or accreditation functions related to any Indian health program or to a health program of an urban Indian organization to perform monitoring, required by law, of such program or organization.  (B)To an administrative or judicial proceeding commenced by a present or former Indian health program or urban Indian organization provider concerning the termination, suspension, or limitation of clinical privileges of such health care provider. 
(C)To a governmental board or agency or to a professional health care society or organization, if such medical quality assurance record or testimony is needed by such board, agency, society, or organization to perform licensing, credentialing, or the monitoring of professional standards with respect to any health care provider who is or was an employee of any Indian health program or urban Indian organization.  (D)To a hospital, medical center, or other institution that provides health care services, if such medical quality assurance record or testimony is needed by such institution to assess the professional qualifications of any health care provider who is or was an employee of any Indian health program or urban Indian organization and who has applied for or been granted authority or employment to provide health care services in or on behalf of such program or organization. 
(E)To an officer, employee, or contractor of the Indian health program or urban Indian organization that created the records or for which the records were created. If that officer, employee, or contractor has a need for such record or testimony to perform official duties.  (F)To a criminal or civil law enforcement agency or instrumentality charged under applicable law with the protection of the public health or safety, if a qualified representative of such agency or instrumentality makes a written request that such record or testimony be provided for a purpose authorized by law. 
(G)In an administrative or judicial proceeding commenced by a criminal or civil law enforcement agency or instrumentality referred to in subparagraph (F), but only with respect to the subject of such proceeding.  (2)Identity of participantsWith the exception of the subject of a quality assurance action, the identity of any person receiving health care services from any Indian health program or urban Indian organization or the identity of any other person associated with such program or organization for purposes of a medical quality assurance program that is disclosed in a medical quality assurance record described in subsection (b) shall be deleted from that record or document before any disclosure of such record is made outside such program or organization. 
(e)Disclosure for certain purposes 
(1)In generalNothing in this section shall be construed as authorizing or requiring the withholding from any person or entity aggregate statistical information regarding the results of any Indian health program or urban Indian organization’s medical quality assurance programs.  (2)Withholding from CongressNothing in this section shall be construed as authority to withhold any medical quality assurance record from a committee of either House of Congress, any joint committee of Congress, or the Government Accountability Office if such record pertains to any matter within their respective jurisdictions. 
(f)Prohibition on disclosure of record or testimonyAn individual or entity having possession of or access to a record or testimony described by this section may not disclose the contents of such record or testimony in any manner or for any purpose except as provided in this section.  (g)Exemption from Freedom of Information ActMedical quality assurance records described in subsection (b) may not be made available to any person under section 552 of title 5, United States Code. 
(h)Limitation on civil liabilityAn individual who participates in or provides information to a person or body that reviews or creates medical quality assurance records described in subsection (b) shall not be civilly liable for such participation or for providing such information if the participation or provision of information was in good faith based on prevailing professional standards at the time the medical quality assurance program activity took place.  (i)Application to information in certain other recordsNothing in this section shall be construed as limiting access to the information in a record created and maintained outside a medical quality assurance program, including a patient’s medical records, on the grounds that the information was presented during meetings of a review body that are part of a medical quality assurance program. 
(j)RegulationsThe Secretary, acting through the Service, shall promulgate regulations pursuant to section 802.  (k)Continued protectionDisclosure under subsection (d) does not permit redisclosure except to the extent such further disclosure is authorized under subsection (d) or is otherwise authorized to be disclosed under this section. 
(l)InconsistenciesTo the extent that the protections under part C of title IX of the Public Health Service Act (42 U.S.C. 229b–21 et seq.) (as amended by the Patient Safety and Quality Improvement Act of 2005 (Public Law 109–41; 119 Stat. 424)) and this section are inconsistent, the provisions of whichever is more protective shall control.  (m)Relationship to other lawThis section shall continue in force and effect, except as otherwise specifically provided in any Federal law enacted after the date of enactment of the Indian Healthcare Improvement Act of 2017..  
192.Limitation on use of funds appropraited to the Indian Health ServiceSection 806 of the Indian Health Care Improvement Act is amended— (1)by striking Any limitation and inserting the following: 
 
(a)HHS appropriationsAny limitation; and  (2)by adding at the end the following: 
 
(b)Limitations pursuant to other Federal lawAny limitation pursuant to other Federal laws on the use of Federal funds appropriated to the Service shall apply with respect to the performance or coverage of abortions..  193.Arizona, North Dakota, and South Dakota as contract health service delivery areas; eligibility of California IndiansTitle VIII of the Indian Health Care Improvement Act is amended— 
(1)by striking section 808 (25 U.S.C. 1678) and inserting the following:  808.Arizona as contract health service delivery area (a)In generalThe State of Arizona shall be designated as a contract health service delivery area by the Service for the purpose of providing contract health care services to members of Indian tribes in the State of Arizona. 
(b)Maintenance of servicesThe Service shall not curtail any health care services provided to Indians residing on reservations in the State of Arizona if the curtailment is due to the provision of contract services in that State pursuant to the designation of the State as a contract health service delivery area by subsection (a).;   (2)by inserting after section 808 (25 U.S.C. 1678) the following: 
 
808A.North Dakota and South Dakota as contract health service delivery area 
(a)In generalThe States of North Dakota and South Dakota shall be designated as a contract health service delivery area by the Service for the purpose of providing contract health care services to members of Indian tribes in the States of North Dakota and South Dakota.  (b)Maintenance of servicesThe Service shall not curtail any health care services provided to Indians residing on any reservation, or in any county that has a common boundary with any reservation, in the State of North Dakota or South Dakota if the curtailment is due to the provision of contract services in those States pursuant to the designation of the States as a contract health service delivery area by subsection (a).; and 
(3)by striking section 809 (25 U.S.C. 1679) and inserting the following:  809.Eligibility of California Indians (a)In generalThe following California Indians shall be eligible for health services provided by the Service: 
(1)Any member of a federally recognized Indian tribe.  (2)Any descendant of an Indian who was residing in California on June 1, 1852, if such descendant— 
(A)is a member of the Indian community served by a local program of the Service; and  (B)is regarded as an Indian by the community in which such descendant lives. 
(3)Any Indian who holds trust interests in public domain, national forest, or reservation allotments in California.  (4)Any Indian of California who is listed on the plans for distribution of the assets of rancherias and reservations located within the State of California under the Act of August 18, 1958 (72 Stat. 619), and any descendant of such an Indian. 
(b)ClarificationNothing in this section may be construed as expanding the eligibility of California Indians for health services provided by the Service beyond the scope of eligibility for such health services that applied on May 1, 1986..  194.Methods to increase access to professionals of certain corpsSection 812 of the Indian Health Care Improvement Act (25 U.S.C. 1680b) is amended to read as follows: 
 
812.National Health Service Corps 
(a)No reduction in servicesThe Secretary shall not remove a member of the National Health Service Corps from an Indian health program or urban Indian organization or withdraw funding used to support such a member, unless the Secretary, acting through the Service, has ensured that the Indians receiving services from the member will experience no reduction in services.  (b)Treatment of Indian health programsAt the request of an Indian health program, the services of a member of the National Health Service Corps assigned to the Indian health program may be limited to the individuals who are eligible for services from that Indian health program.. 
195.Health services for ineligible personsSection 813 of the Indian Health Care Improvement Act (25 U.S.C. 1680c) is amended to read as follows:  813.Health services for ineligible persons (a)ChildrenAny individual who— 
(1)has not attained 19 years of age;  (2)is the natural or adopted child, stepchild, foster child, legal ward, or orphan of an eligible Indian; and 
(3)is not otherwise eligible for health services provided by the Service, shall be eligible for all health services provided by the Service on the same basis and subject to the same rules that apply to eligible Indians until such individual attains 19 years of age. The existing and potential health needs of all such individuals shall be taken into consideration by the Service in determining the need for, or the allocation of, the health resources of the Service. If such an individual has been determined to be legally incompetent prior to attaining 19 years of age, such individual shall remain eligible for such services until 1 year after the date of a determination of competency. (b)SpousesAny spouse of an eligible Indian who is not an Indian, or who is of Indian descent but is not otherwise eligible for the health services provided by the Service, shall be eligible for such health services if all such spouses or spouses who are married to members of each Indian tribe being served are made eligible, as a class, by an appropriate resolution of the governing body of the Indian tribe or tribal organization providing such services. The health needs of persons made eligible under this paragraph shall not be taken into consideration by the Service in determining the need for, or allocation of, its health resources. 
(c)Health facilities providing health services 
(1)In generalThe Secretary is authorized to provide health services under this subsection through health facilities operated directly by the Service to individuals who reside within the Service unit and who are not otherwise eligible for such health services if— (A)the Indian tribes served by such Service unit requests such provision of health services to such individuals, and 
(B)the Secretary and the served Indian tribes have jointly determined that the provision of such health services will not result in a denial or diminution of health services to eligible Indians.  (2)ISDEAA programsIn the case of health facilities operated under a contract or compact entered into under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), the governing body of the Indian tribe or tribal organization providing health services under such contract or compact is authorized to determine whether health services should be provided under such contract or compact to individuals who are not eligible for such health services under any other subsection of this section or under any other provision of law. In making such determinations, the governing body of the Indian tribe or tribal organization shall take into account the consideration described in paragraph (1)(B). Any services provided by the Indian tribe or tribal organization pursuant to a determination made under this subparagraph shall be deemed to be provided under the agreement entered into by the Indian tribe or tribal organization under the Indian Self-Determination and Education Assistance Act. The provisions of section 314 of Public Law 101–512 (104 Stat. 1959), as amended by section 308 of Public Law 103–138 (107 Stat. 1416), shall apply to any services provided by the Indian tribe or tribal organization pursuant to a determination made under this subparagraph. 
(3)Payment for services 
(A)In generalPersons receiving health services provided by the Service under this subsection shall be liable for payment of such health services under a schedule of charges prescribed by the Secretary which, in the judgment of the Secretary, results in reimbursement in an amount not less than the actual cost of providing the health services. Notwithstanding section 207 of this Act or any other provision of law, amounts collected under this subsection, including Medicare, Medicaid, or children’s health insurance program reimbursements under titles XVIII, XIX, and XXI of the Social Security Act (42 U.S.C. 1395 et seq.), shall be credited to the account of the program providing the service and shall be used for the purposes listed in section 401(d)(2) and amounts collected under this subsection shall be available for expenditure within such program.  (B)Indigent peopleHealth services may be provided by the Secretary through the Service under this subsection to an indigent individual who would not be otherwise eligible for such health services but for the provisions of paragraph (1) only if an agreement has been entered into with a State or local government under which the State or local government agrees to reimburse the Service for the expenses incurred by the Service in providing such health services to such indigent individual. 
(4)Revocation of consent for services 
(A)Single tribe service areaIn the case of a Service Area which serves only 1 Indian tribe, the authority of the Secretary to provide health services under paragraph (1) shall terminate at the end of the fiscal year succeeding the fiscal year in which the governing body of the Indian tribe revokes its concurrence to the provision of such health services.  (B)Multitribal service areaIn the case of a multitribal Service Area, the authority of the Secretary to provide health services under paragraph (1) shall terminate at the end of the fiscal year succeeding the fiscal year in which at least 51 percent of the number of Indian tribes in the Service Area revoke their concurrence to the provisions of such health services. 
(d)Other servicesThe Service may provide health services under this subsection to individuals who are not eligible for health services provided by the Service under any other provision of law in order to— (1)achieve stability in a medical emergency; 
(2)prevent the spread of a communicable disease or otherwise deal with a public health hazard;  (3)provide care to non-Indian women pregnant with an eligible Indian's child for the duration of the pregnancy through postpartum; or 
(4)provide care to immediate family members of an eligible individual if such care is directly related to the treatment of the eligible individual.  (e)Hospital privileges for practitioners (1)In generalHospital privileges in health facilities operated and maintained by the Service or operated under a contract or compact pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) may be extended to non-Service health care practitioners who provide services to individuals described in subsection (a), (b), (c), or (d). Such non-Service health care practitioners may, as part of the privileging process, be designated as employees of the Federal Government for purposes of section 1346(b) and chapter 171 of title 28, United States Code (relating to Federal tort claims) only with respect to acts or omissions which occur in the course of providing services to eligible individuals as a part of the conditions under which such hospital privileges are extended. 
(2)DefinitionFor purposes of this subsection, the term non-Service health care practitioner means a practitioner who is not— (A)an employee of the Service; or 
(B)an employee of an Indian tribe or tribal organization operating a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) or an individual who provides health care services pursuant to a personal services contract with such Indian tribe or tribal organization.  (f)Eligible IndianFor purposes of this section, the term eligible Indian means any Indian who is eligible for health services provided by the Service without regard to the provisions of this section.. 
196.Annual budget submissionTitle VIII of the Indian Health Care Improvement Act (25 U.S.C. 1671 et seq.) is amended by adding at the end the following:  826.Annual budget submissionEffective beginning with the submission of the annual budget request to Congress for fiscal year 2017, the President shall include, in the amount requested and the budget justification, amounts that reflect any changes in— 
(1)the cost of health care services, as indexed for United States dollar inflation (as measured by the Consumer Price Index); and  (2)the size of the population served by the Service.. 
197.Prescription drug monitoringTitle VIII of the Indian Health Care Improvement Act (25 U.S.C. 1671 et seq.) (as amended by section 195) is amended by adding at the end the following:  827.Prescription drug monitoring (a)Monitoring (1)EstablishmentThe Secretary, in coordination with the Secretary of the Interior and the Attorney General, shall establish a prescription drug monitoring program, to be carried out at health care facilities of the Service, tribal health care facilities, and urban Indian health care facilities. 
(2)ReportNot later than 18 months after the date of enactment of the Indian Healthcare Improvement Act of 2017, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes— (A)the needs of the Service, tribal health care facilities, and urban Indian health care facilities with respect to the prescription drug monitoring program under paragraph (1); 
(B)the planned development of that program, including any relevant statutory or administrative limitations; and  (C)the means by which the program could be carried out in coordination with any State prescription drug monitoring program. 
(b)Abuse 
(1)In generalThe Attorney General, in conjunction with the Secretary and the Secretary of the Interior, shall conduct— (A)an assessment of the capacity of, and support required by, relevant Federal and tribal agencies— 
(i)to carry out data collection and analysis regarding incidents of prescription drug abuse in Indian communities; and  (ii)to exchange among those agencies and Indian health programs information relating to prescription drug abuse in Indian communities, including statutory and administrative requirements and limitations relating to that abuse; and 
(B)training for Indian health care providers, tribal leaders, law enforcement officers, and school officials regarding awareness and prevention of prescription drug abuse and strategies for improving agency responses to addressing prescription drug abuse in Indian communities.  (2)ReportNot later than 18 months after the date of enactment of the Indian Healthcare Improvement Act of 2017, the Attorney General shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes— 
(A)the capacity of Federal and tribal agencies to carry out data collection and analysis and information exchanges as described in paragraph (1)(A);  (B)the training conducted pursuant to paragraph (1)(B); 
(C)infrastructure enhancements required to carry out the activities described in paragraph (1), if any; and  (D)any statutory or administrative barriers to carrying out those activities.. 
198.Tribal health program option for cost sharingTitle VIII of the Indian Health Care Improvement Act (25 U.S.C. 1671 et seq.) (as amended by section 196) is amended by adding at the end the following:  828.Tribal health program option for cost sharing (a)In generalNothing in this Act limits the ability of a tribal health program operating any health program, service, function, activity, or facility funded, in whole or part, by the Service through, or provided for in, a compact with the Service pursuant to title V of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 458aaa et seq.) to charge an Indian for services provided by the tribal health program. 
(b)ServiceNothing in this Act authorizes the Service— (1)to charge an Indian for services; or 
(2)to require any tribal health program to charge an Indian for services..  199.Disease and injury prevention reportTitle VIII of the Indian Health Care Improvement Act (25 U.S.C. 1671 et seq.) (as amended by section 197) is amended by adding at the end the following: 
 
829.Disease and injury prevention reportNot later than 18 months after the date of enactment of the Indian Healthcare Improvement Act of 2017, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committees on Natural Resources and Energy and Commerce of the House of Representatives describing— (1)all disease and injury prevention activities conducted by the Service, independently or in conjunction with other Federal departments and agencies and Indian tribes; and 
(2)the effectiveness of those activities, including the reductions of injury or disease conditions achieved by the activities..  200.Other GAO reportsTitle VIII of the Indian Health Care Improvement Act (25 U.S.C. 1671 et seq.) (as amended by section 198) is amended by adding at the end the following: 
 
830.Other GAO reports 
(a)Coordination of services 
(1)Study and evaluationThe Comptroller General of the United States shall conduct a study, and evaluate the effectiveness, of coordination of health care services provided to Indians— (A)through Medicare, Medicaid, or SCHIP; 
(B)by the Service; or  (C)using funds provided by— 
(i)State or local governments; or  (ii)Indian tribes. 
(2)ReportNot later than 18 months after the date of enactment of the Indian Healthcare Improvement Act of 2017, the Comptroller General shall submit to Congress a report— (A)describing the results of the evaluation under paragraph (1); and 
(B)containing recommendations of the Comptroller General regarding measures to support and increase coordination of the provision of health care services to Indians as described in paragraph (1).  (b)Payments for contract health services (1)In generalThe Comptroller General shall conduct a study on the use of health care furnished by health care providers under the contract health services program funded by the Service and operated by the Service, an Indian tribe, or a tribal organization. 
(2)AnalysisThe study conducted under paragraph (1) shall include an analysis of— (A)the amounts reimbursed under the contract health services program described in paragraph (1) for health care furnished by entities, individual providers, and suppliers, including a comparison of reimbursement for that health care through other public programs and in the private sector; 
(B)barriers to accessing care under such contract health services program, including barriers relating to travel distances, cultural differences, and public and private sector reluctance to furnish care to patients under the program;  (C)the adequacy of existing Federal funding for health care under the contract health services program; 
(D)the administration of the contract health service program, including the distribution of funds to Indian health programs pursuant to the program; and  (E)any other items determined appropriate by the Comptroller General. 
(3)ReportNot later than 18 months after the date of enactment of the Indian Healthcare Improvement Act of 2017, the Comptroller General shall submit to Congress a report on the study conducted under paragraph (1), together with recommendations regarding— (A)the appropriate level of Federal funding that should be established for health care under the contract health services program described in paragraph (1); 
(B)how to most efficiently use that funding; and  (C)the identification of any inequities in the current distribution formula or inequitable results for any Indian tribe under the funding level, and any recommendations for addressing any inequities or inequitable results identified. 
(4)ConsultationIn conducting the study under paragraph (1) and preparing the report under paragraph (3), the Comptroller General shall consult with the Service, Indian tribes, and tribal organizations..  201.Traditional health care practicesTitle VIII of the Indian Health Care Improvement Act (25 U.S.C. 1671 et seq.) (as amended by section 199) is amended by adding at the end the following: 
 
831.Traditional health care practicesAlthough the Secretary may promote traditional health care practices, consistent with the Service standards for the provision of health care, health promotion, and disease prevention under this Act, the United States is not liable for any provision of traditional health care practices pursuant to this Act that results in damage, injury, or death to a patient. Nothing in this subsection shall be construed to alter any liability or other obligation that the United States may otherwise have under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) or this Act..  202.Director of HIV/AIDS Prevention and TreatmentTitle VIII of the Indian Health Care Improvement Act (25 U.S.C. 1671 et seq.) (as amended by section 199A) is amended by adding at the end the following: 
 
832.Director of HIV/AIDS Prevention and Treatment 
(a)EstablishmentThe Secretary, acting through the Service, shall establish within the Service the position of the Director of HIV/AIDS Prevention and Treatment (referred to in this section as the Director).  (b)DutiesThe Director shall— 
(1)coordinate and promote HIV/AIDS prevention and treatment activities specific to Indians;  (2)provide technical assistance to Indian tribes, tribal organizations, and urban Indian organizations regarding existing HIV/AIDS prevention and treatment programs; and 
(3)ensure interagency coordination to facilitate the inclusion of Indians in Federal HIV/AIDS research and grant opportunities, with emphasis on the programs operated under the Ryan White Comprehensive Aids Resources Emergency Act of 1990 (Public Law 101–381; 104 Stat. 576) and the amendments made by that Act.  (c)ReportNot later than 2 years after the date of enactment of the Indian Healthcare Improvement Act of 2017, and not less frequently than once every 2 years thereafter, the Director shall submit to Congress a report describing, with respect to the preceding 2-year period— 
(1)each activity carried out under this section; and  (2)any findings of the Director with respect to HIV/AIDS prevention and treatment activities specific to Indians.. 
IIAmendments to other Acts and miscellaneous provisions 
201.Elimination of sunset for reimbursement for all Medicare part B services furnished by certain indian hospitals and clinics 
(a)Reimbursement for all medicare part b services furnished by certain indian hospitals and clinicsSection 1880(e)(1)(A) of the Social Security Act (42 U.S.C. 1395qq(e)(1)(A)) is amended by striking during the 5-year period beginning on and inserting on or after.  (b)Effective dateThe amendments made by this section shall apply to items or services furnished on or after January 1, 2017. 
202.Including costs incurred by aids drug assistance programs and indian health service in providing prescription drugs toward the annual out-of-pocket threshold under part D 
(a)In generalSection 1860D–2(b)(4)(C) of the Social Security Act (42 U.S.C. 1395w–102(b)(4)(C)) is amended— (1)in clause (i), by striking and at the end; 
(2)in clause (ii)— (A)by striking such costs shall be treated as incurred only if and inserting subject to clause (iii), such costs shall be treated as incurred only if; 
(B)by striking , under section 1860D–14, or under a State Pharmaceutical Assistance Program; and  (C)by striking the period at the end and inserting ; and; and 
(3)by inserting after clause (ii) the following new clause:  (iii)such costs shall be treated as incurred and shall not be considered to be reimbursed under clause (ii) if such costs are borne or paid— 
(I)under section 1860D–14;  (II)under a State Pharmaceutical Assistance Program; 
(III)by the Indian Health Service, an Indian tribe or tribal organization, or an urban Indian organization (as defined in section 4 of the Indian Health Care Improvement Act); or  (IV)under an AIDS Drug Assistance Program under part B of title XXVI of the Public Health Service Act.. 
(b)Effective dateThe amendments made by subsection (a) shall apply to costs incurred on or after January 1, 2017.  203.Prohibition of use of Federal funds for abortionNo funds authorized or appropriated by this Act (or an amendment made by this Act) may be used to pay for any abortion or to cover any part of the costs of any health plan that includes coverage of abortion, except in the case where a woman suffers from a physical disorder, physical injury, or physical illness that would, as certified by a physician, place the woman in danger of death unless an abortion is performed, including a life-endangering physical condition caused by or arising from the pregnancy itself, or unless the pregnancy is the result of an act of rape or incest. 
204.Reauthorization of Native Hawaiian health care programs 
(a)ReauthorizationThe Native Hawaiian Health Care Act of 1988 (42 U.S.C. 11701 et seq.) is amended by striking 2001 each place it appears in sections 6(h)(1), 7(b), and 10(c) (42 U.S.C. 11705(h)(1), 11706(b), 11709(c)) and inserting 2019.  (b)Health and education (1)In generalSection 6(c) of the Native Hawaiian Health Care Act of 1988 (42 U.S.C. 11705) is amended by adding at the end the following: 
 
(4)Health and educationIn order to enable privately funded organizations to continue to supplement public efforts to provide educational programs designed to improve the health, capability, and well-being of Native Hawaiians and to continue to provide health services to Native Hawaiians, notwithstanding any other provision of Federal or State law, it shall be lawful for the private educational organization identified in section 7202(16) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7512(16)) to continue to offer its educational programs and services to Native Hawaiians (as defined in section 7207 of that Act (20 U.S.C. 7517)) first and to others only after the need for such programs and services by Native Hawaiians has been met..  (2)Effective dateThe amendment made by paragraph (1) takes effect on December 5, 2006. 
(c)Definition of health promotionSection 12(2) of the Native Hawaiian Health Care Act of 1988 (42 U.S.C. 11711(2)) is amended— (1)in subparagraph (F), by striking and at the end; 
(2)in subparagraph (G), by striking the period at the end and inserting , and; and  (3)by adding at the end the following: 
 
(H)educational programs with the mission of improving the health, capability, and well-being of Native Hawaiians..   